Exhibit 10.3

EXECUTION COPY

SECURITY AGREEMENT

This SECURITY AGREEMENT (this “Agreement”), dated as of July 13, 2011, among the
Persons listed on the signature pages hereof as “Grantors” and those additional
entities that hereafter become parties hereto by executing the form of Joinder
attached hereto as Annex 1 (each, a “Grantor” and collectively, the “Grantors”),
and WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability company
(“WFCF”), in its capacity as agent for the Lender Group and the Bank Product
Providers (in such capacity, together with its successors and assigns in such
capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement of even date herewith (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”) by and among Monotype Imaging Holdings Inc., as parent
(“Parent”), Monotype Imaging Inc., as borrower (“Borrower”), the lenders party
thereto as “Lenders” (such Lenders, together with their respective successors
and assigns in such capacity, each, individually, a “Lender” and, collectively,
the “Lenders”), and Agent, the Lender Group has agreed to make certain financial
accommodations available to Borrower from time to time pursuant to the terms and
conditions thereof; and

WHEREAS, Agent has agreed to act as agent for the benefit of the Lender Group
and the Bank Product Providers in connection with the transactions contemplated
by the Credit Agreement and this Agreement; and

WHEREAS, in order to induce the Lender Group to enter into the Credit Agreement
and the other Loan Documents, to induce the Bank Product Providers to enter into
the Bank Product Agreements, and to induce the Lender Group and the Bank Product
Providers to make financial accommodations to Borrower as provided for in the
Credit Agreement, the other Loan Documents and the Bank Product Agreements,
Grantors have agreed to grant a continuing security interest in and to the
Collateral in order to secure the prompt and complete payment, observance and
performance of, among other things, the Secured Obligations.

NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

1. Defined Terms. All initially capitalized terms used herein (including in the
preamble and recitals hereof) without definition shall have the meanings
ascribed thereto in the Credit Agreement (including Schedule 1.1 thereto). Any
terms (whether capitalized or lower case) used in this Agreement that are
defined in the Code shall be construed and defined as set forth in the Code
unless otherwise defined herein or in the Credit Agreement; provided, however,
that to the extent that the Code is used to define any term used herein and if
such term is defined differently in different Articles of the Code, the
definition of such term contained in Article 9 of the Code shall govern. In
addition to those terms defined elsewhere in this Agreement, as used in this
Agreement, the following terms shall have the following meanings:

(a) “Activation Instruction” has the meaning specified therefor in Section 6(k).



--------------------------------------------------------------------------------

(b) “Agent” has the meaning specified therefor in the preamble to this
Agreement.

(c) “Agreement” has the meaning specified therefor in the preamble to this
Agreement.

(d) “Books” means books and records (including each Grantor’s Records
indicating, summarizing, or evidencing such Grantor’s assets (including the
Collateral) or liabilities, each Grantor’s Records relating to such Grantor’s
business operations or financial condition, and each Grantor’s goods or General
Intangibles related to such information).

(e) “Borrower” has the meaning specified therefor in the recitals to this
Agreement.

(f) “Chattel Paper” means chattel paper (as that term is defined in the Code),
and includes tangible chattel paper and electronic chattel paper.

(g) “Code” means the New York Uniform Commercial Code, as in effect from time to
time; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to Agent’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies.

(h) “Collateral” has the meaning specified therefor in Section 2.

(i) “Commercial Tort Claims” means commercial tort claims (as that term is
defined in the Code), and includes those commercial tort claims listed on
Schedule 1.

(j) “Controlled Account” has the meaning specified therefor in Section 6(k).

(k) “Controlled Account Agreements” means those certain cash management
agreements, in form and substance reasonably satisfactory to Agent, each of
which is executed and delivered by a Grantor, Agent, and one of the Controlled
Account Banks.

(l) “Controlled Account Bank” has the meaning specified therefor in
Section 6(k).

(m) “Copyrights” means any and all rights in any works of authorship, including
(i) copyrights and moral rights, (ii) copyright registrations and recordings
thereof and all applications in connection therewith including those listed on
Schedule 2, (iii) income, license fees, royalties, damages, and payments now and
hereafter due or payable under and with respect thereto, including payments
under all licenses entered into in connection therewith and damages and payments
for past, present, or future infringements thereof, (iv) the right to sue for
past, present, and future infringements thereof, and (v) all of each Grantor’s
rights corresponding thereto throughout the world.

(n) “Copyright Security Agreement” means each Copyright Security Agreement
executed and delivered by Grantors, or any of them, and Agent, in substantially
the form of Exhibit A.

(o) “Credit Agreement” has the meaning specified therefor in the recitals to
this Agreement.

 

2



--------------------------------------------------------------------------------

(p) “General Intangibles” means general intangibles (as that term is defined in
the Code), and includes payment intangibles, contract rights, rights to payment,
rights under Hedge Agreements (including the right to receive payment on account
of the termination (voluntarily or involuntarily) of any such Hedge Agreements),
rights arising under common law, statutes, or regulations, choses or things in
action, goodwill, Intellectual Property, Intellectual Property Licenses,
purchase orders, customer lists, monies due or recoverable from pension funds,
route lists, rights to payment and other rights under any royalty or licensing
agreements, including Intellectual Property Licenses, infringement claims,
pension plan refunds, pension plan refund claims, insurance premium rebates, tax
refunds, and tax refund claims, interests in a partnership or limited liability
company which do not constitute a security under Article 8 of the Code, and any
other personal property other than Commercial Tort Claims, money, Accounts,
Chattel Paper, Deposit Accounts, goods, Investment Related Property, Negotiable
Collateral, and oil, gas, or other minerals before extraction.

(q) “Grantor” and “Grantors” have the respective meanings specified therefor in
the preamble to this Agreement.

(r) “Intellectual Property” means any and all Patents, Copyrights, Trademarks,
trade secrets, know-how, inventions (whether or not patentable), algorithms,
software programs (including source code and object code), processes, product
designs, industrial designs, blueprints, drawings, data, customer lists, URLs
and domain names, specifications, documentations, reports, catalogs, literature,
and any other forms of technology or proprietary information of any kind,
including all rights therein and all applications for registration or
registrations thereof.

(s) “Intellectual Property Licenses” means, with respect to any Person (the
“Specified Party”), (i) any licenses or other similar rights provided to the
Specified Party in or with respect to Intellectual Property owned or controlled
by any other Person, and (ii) any licenses or other similar rights provided to
any other Person in or with respect to Intellectual Property owned or controlled
by the Specified Party, in each case, including (A) any software license
agreements (other than license agreements for commercially available
off-the-shelf software that is generally available to the public which have been
licensed to a Grantor pursuant to end-user licenses), (B) the license agreements
listed on Schedule 3, and (C) the right to use any of the licenses or other
similar rights described in this definition in connection with the enforcement
of the Lender Group’s rights under the Loan Documents.

(t) “Investment Related Property” means (i) any and all investment property (as
that term is defined in the Code), and (ii) any and all of the following
(regardless of whether classified as investment property under the Code): all
Pledged Interests, Pledged Operating Agreements, and Pledged Partnership
Agreements.

(u) “Joinder” means each Joinder to this Agreement executed and delivered by
Agent and each of the other parties listed on the signature pages thereto, in
substantially the form of Annex 1.

(v) “Lender” and “Lenders” have the respective meanings specified therefor in
the recitals to this Agreement.

(w) “Minor Release” means any new version or release of a software program that
consists of only minor functionality updates, bug fixes, patches or defect
corrections, or any “a.0.x” releases.

(x) “Negotiable Collateral” means letters of credit, letter-of-credit rights,
instruments, promissory notes, drafts and documents (as each such term is
defined in the Code).

 

3



--------------------------------------------------------------------------------

(y) “Obligations” has the meaning specified therefor in the Credit Agreement.

(z) “Parent” has the meaning specified therefor in the recitals to this
Agreement.

(aa) “Patents” means patents and patent applications, including (i) the patents
and patent applications listed on Schedule 4, (ii) all continuations,
divisionals, continuations-in-part, re-examinations, reissues, and renewals
thereof and improvements thereon, (iii) all income, royalties, damages and
payments now and hereafter due or payable under and with respect thereto,
including payments under all licenses entered into in connection therewith and
damages and payments for past, present, or future infringements thereof,
(iv) the right to sue for past, present, and future infringements thereof, and
(v) all of each Grantor’s rights corresponding thereto throughout the world.

(bb) “Patent Security Agreement” means each Patent Security Agreement executed
and delivered by Grantors, or any of them, and Agent, in substantially the form
of Exhibit B.

(cc) “Pledged Companies” means each Person listed on Schedule 6 as a “Pledged
Company”, together with each other Person, all or a portion of whose Stock is
directly acquired or otherwise directly owned by a Grantor after the Closing
Date.

(dd) “Pledged Interests” means all of each Grantor’s right, title and interest
in and to all of the Stock now owned or hereafter acquired by such Grantor,
regardless of class or designation, including in each of the Pledged Companies,
and all substitutions therefor and replacements thereof, all proceeds thereof
and all rights relating thereto, also including any certificates representing
the Stock, the right to request after the occurrence and during the continuance
of an Event of Default that such Stock be registered in the name of Agent or any
of its nominees, the right to receive any certificates representing any of the
Stock and the right to require that such certificates be delivered to Agent
together with undated powers or assignments of investment securities with
respect thereto, duly endorsed in blank by such Grantor, all warrants, options,
share appreciation rights and other rights, contractual or otherwise, in respect
thereof and the right to receive all dividends, distributions of income,
profits, surplus, or other compensation by way of income or liquidating
distributions, in cash or in kind, and all cash, instruments, and other property
from time to time received, receivable, or otherwise distributed in respect of
or in addition to, in substitution of, on account of, or in exchange for any or
all of the foregoing.

(ee) “Pledged Interests Addendum” means a Pledged Interests Addendum
substantially in the form of Exhibit C.

(ff) “Pledged Notes” means any promissory note (as defined in the Code)
constituting Collateral and pledged hereunder.

(gg) “Pledged Operating Agreements” means all of each Grantor’s rights, powers,
and remedies under the limited liability company operating agreements of each of
the Pledged Companies that are limited liability companies.

(hh) “Pledged Partnership Agreements” means all of each Grantor’s rights,
powers, and remedies under the partnership agreements of each of the Pledged
Companies that are partnerships.

(ii) “Proceeds” has the meaning specified therefor in Section 2.

(jj) “PTO” means the United States Patent and Trademark Office.

 

4



--------------------------------------------------------------------------------

(kk) “Real Property” means any estates or interests in real property now owned
or hereafter acquired by any Grantor or any Subsidiary of any Grantor and the
improvements thereto.

(ll) “Records” means information that is inscribed on a tangible medium or which
is stored in an electronic or other medium and is retrievable in perceivable
form.

(mm) “Required Library” means, as of any date of determination, the Copyrights
owned by any of the Grantors that are based on or derived from each of those
software programs or other technology of any of the Grantors (other than custom
software programs that are sold for a one-time fee or customized for a single
customer) that in the aggregate, and on such date of determination, account for
at least (i) 65% of the total amount of the net product, subscription and
royalty revenues of the Loan Parties, and (ii) 90% of the total amount of
revenues of the “printer imaging business” of the Loan Parties, in each case for
the fiscal quarter period immediately preceding such date of determination.

(nn) “Secured Obligations” means each and all of the following: (a) all of the
present and future obligations of each of the Grantors arising from, or owing
under or pursuant to, this Agreement, the Credit Agreement, or any of the other
Loan Documents (including any Guaranty), (b) all Bank Product Obligations, and
(c) all other Obligations of Borrower.

(oo) “Security Interest” has the meaning specified therefor in Section 2.

(pp) “Source Code Escrow Agreement” means a Source Code Escrow Agreement
(including the escrow deposit statement of work describing verification services
to be performed) executed and delivered by Agent, certain of the Grantors, and
an escrow agent reasonably satisfactory to Agent, in form and substance
reasonably satisfactory to Agent.

(qq) “Source Code Escrow Termination” has the meaning specified therefor in
Section 6(g)(ix).

(rr) “Supporting Obligations” means supporting obligations (as such term is
defined in the Code), and includes letters of credit and guaranties issued in
support of Accounts, Chattel Paper, documents, General Intangibles, instruments
or Investment Related Property.

(ss) “Trademarks” means any and all trademarks, trade names, registered
trademarks, trademark applications, service marks, registered service marks and
service mark applications, including (i) the trade names, registered trademarks,
trademark applications, registered service marks and service mark applications
listed on Schedule 5, (ii) all renewals thereof, (iii) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past or future infringements or dilutions
thereof, (iv) the right to sue for past, present and future infringements and
dilutions thereof, (v) the goodwill of each Grantor’s business symbolized by the
foregoing or connected therewith, and (vi) all of each Grantor’s rights
corresponding thereto throughout the world.

(tt) “Trademark Schedule Date” has the meaning specified therefor in
Section 6(g)(ii).

(uu) “Trademark Security Agreement” means each Trademark Security Agreement
executed and delivered by Grantors, or any of them, and Agent, in substantially
the form of Exhibit D.

(vv) “URL” means “uniform resource locator,” an internet web address.

 

5



--------------------------------------------------------------------------------

2. Grant of Security. Each Grantor hereby unconditionally grants, assigns, and
pledges to Agent, for the benefit of each member of the Lender Group and each of
the Bank Product Providers, to secure the Secured Obligations, a continuing
security interest (hereinafter referred to as the “Security Interest”) in all of
such Grantor’s right, title, and interest in and to the following, whether now
owned or hereafter acquired or arising and wherever located (the “Collateral”):

(a) all of such Grantor’s Accounts;

(b) all of such Grantor’s Books;

(c) all of such Grantor’s Chattel Paper;

(d) all of such Grantor’s Deposit Accounts;

(e) all of such Grantor’s Equipment and Fixtures;

(f) all of such Grantor’s General Intangibles;

(g) all of such Grantor’s Inventory;

(h) all of such Grantor’s Investment Related Property;

(i) all of such Grantor’s Negotiable Collateral;

(j) all of such Grantor’s Supporting Obligations;

(k) all of such Grantor’s Commercial Tort Claims;

(l) all of such Grantor’s money, Cash Equivalents, or other assets of such
Grantor that now or hereafter come into the possession, custody, or control of
Agent (or its agent or designee) or any other member of the Lender Group; and

(m) all of the proceeds (as such term is defined in the Code) and products,
whether tangible or intangible, of any of the foregoing, including proceeds of
insurance or Commercial Tort Claims covering or relating to any or all of the
foregoing, and any and all Accounts, Books, Chattel Paper, Deposit Accounts,
Equipment, Fixtures, General Intangibles, Inventory, Investment Related
Property, Negotiable Collateral, Supporting Obligations, money, or other
tangible or intangible property resulting from the sale, lease, license,
exchange, collection, or other disposition of any of the foregoing, the proceeds
of any award in condemnation with respect to any of the foregoing, any rebates
or refunds, whether for taxes or otherwise, and all proceeds of any such
proceeds, or any portion thereof or interest therein, and the proceeds thereof,
and all proceeds of any loss of, damage to, or destruction of the above, whether
insured or not insured, and, to the extent not otherwise included, any
indemnity, warranty, or guaranty payable by reason of loss or damage to, or
otherwise with respect to any of the foregoing (the “Proceeds”). Without
limiting the generality of the foregoing, the term “Proceeds” includes whatever
is receivable or received when Investment Related Property or proceeds are sold,
exchanged, collected, or otherwise disposed of, whether such disposition is
voluntary or involuntary, and includes proceeds of any indemnity or guaranty
payable to any Grantor or Agent from time to time with respect to any of the
Investment Related Property.

Notwithstanding anything contained in this Agreement to the contrary, the term
“Collateral” shall not include: (i) voting Stock of any CFC, that (y) represents
more than 65% of the outstanding voting

 

6



--------------------------------------------------------------------------------

Stock of such CFC that is a First-Tier Foreign Subsidiary (but shall include for
the avoidance of doubt, 100% of the non-voting stock of such CFC that is a
First-Tier Foreign Subsidiary) and (z) Stock of any Foreign Subsidiary that is
not a First-Tier Foreign Subsidiary; provided, however that immediately upon the
amendment of the IRC to allow the pledge of a greater percentage of voting Stock
of such CFC without the possibility of adverse tax consequences, “Collateral”
shall include such greater percentage of voting Stock of such CFC from that time
to forward; (ii) any rights or interest in any contract, lease, permit, license,
or license agreement if under the terms of such contract, lease, permit,
license, or license agreement, or applicable law with respect thereto, the grant
of a security interest or lien therein is prohibited as a matter of law or under
the terms of such contract, lease, permit, license, or license agreement and
such prohibition or restriction has not been waived or the consent of the other
party to such contract, lease, permit, license, or license agreement has not
been obtained (provided, that, (A) the foregoing exclusions of this clause
(i) shall in no way be construed (1) to apply to the extent that any described
prohibition or restriction is unenforceable under Section 9-406, 9-407, 9-408,
or 9-409 of the Code or other applicable law, (2) to apply to the extent that
any consent or waiver has been obtained that would permit Agent’s security
interest or lien notwithstanding the prohibition or restriction on the pledge of
such contract, lease, permit, license, or license agreement, or (3) to apply at
such time as the condition causing such prohibition shall be remedied and, to
the extent severable, “Collateral” shall include any portion of such lease,
license, contract, or agreement that does not result in such prohibition and
(B) the foregoing exclusions of clauses (i) and (ii) shall in no way be
construed to limit, impair, or otherwise affect any of Agent’s, any other member
of the Lender Group’s or any Bank Product Provider’s continuing security
interests in and liens upon any rights or interests of any Grantor in or to
(1) monies due or to become due under or in connection with any described
contract, lease, permit, license, license agreement, or Stock (including any
Accounts or Stock), or (2) any proceeds from the sale, license, lease, or other
dispositions of any such contract, lease, permit, license, license agreement, or
Stock); (iii) any United States intent-to-use trademark applications to the
extent that, and solely during the period in which, the grant of a security
interest therein would impair the validity or enforceability of such
intent-to-use trademark applications under applicable federal law; provided that
upon submission and acceptance by the PTO of an amendment to allege use pursuant
to 15 U.S.C. Section 1051(c) or a statement of use pursuant to 15 U.S.C.
Section 1051(d) (or any successor provision to either), such intent-to-use
trademark application shall be considered Collateral; or (iv) all of the stock
of Linotype GmbH, a limited liability company (Gesellschaft mit beschränkter
Haftung) incorporated under the laws of Germany; provided, however, that the
Grantors agree and acknowledge that the pledge of 65% of the voting stock and
100% of the non-voting Stock shall be governed by that certain Share Pledge
Agreement dated on or about the date herewith (as amended, amended and restated,
or in effect from time to time) by and among Imaging Holdings Corp., Agent and
certain banks and financing institutions party thereto.

3. Security for Secured Obligations. The Security Interest created hereby
secures the payment and performance of the Secured Obligations, whether now
existing or arising hereafter. Without limiting the generality of the foregoing,
this Agreement secures the payment of all amounts which constitute part of the
Secured Obligations and would be owed by Grantors, or any of them, to Agent, the
Lender Group, the Bank Product Providers or any of them, but for the fact that
they are unenforceable or not allowable (in whole or in part) as a claim in an
Insolvency Proceeding involving any Grantor due to the existence of such
Insolvency Proceeding.

4. Grantors Remain Liable. Anything herein to the contrary notwithstanding,
(a) each of the Grantors shall remain liable under the contracts and agreements
included in the Collateral, including the Pledged Operating Agreements and the
Pledged Partnership Agreements, to perform all of the duties and obligations
thereunder to the same extent as if this Agreement had not been executed,
(b) the exercise by Agent or any other member of the Lender Group of any of the
rights hereunder shall not release any Grantor from any of its duties or
obligations under such contracts and agreements included in the

 

7



--------------------------------------------------------------------------------

Collateral, and (c) none of the members of the Lender Group shall have any
obligation or liability under such contracts and agreements included in the
Collateral by reason of this Agreement, nor shall any of the members of the
Lender Group be obligated to perform any of the obligations or duties of any
Grantors thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder. Until an Event of Default shall occur and be
continuing, except as otherwise provided in this Agreement, the Credit
Agreement, or any other Loan Document, Grantors shall have the right to
possession and enjoyment of the Collateral for the purpose of conducting the
ordinary course of their respective businesses, subject to and upon the terms
hereof and of the Credit Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, it is the intention of the parties
hereto that record and beneficial ownership of the Pledged Interests, including
all voting, consensual, dividend, and distribution rights, shall remain in the
applicable Grantor until (i) the occurrence and continuance of an Event of
Default and (ii) Agent has notified the applicable Grantor of Agent’s election
to exercise such rights with respect to the Pledged Interests pursuant to
Section 15.

5. Representations and Warranties. Each Grantor hereby represents and warrants
to Agent, for the benefit of the Lender Group and the Bank Product Providers,
which representations and warranties shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the Closing Date, and shall
be true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the date of the making of each Advance (or other extension of
credit) made thereafter, as though made on and as of the date of such Advance
(or other extension of credit) (except to the extent that such representations
and warranties relate solely to an earlier date, in which case such
representations and warranties shall be true, correct and complete in all
material respects as of such earlier date) and such representations and
warranties shall survive the execution and delivery of this Agreement:

(a) The exact legal name of each of the Grantors is set forth on the signature
pages of this Agreement or a written notice provided to Agent pursuant to
Section 6.5 of the Credit Agreement.

(b) Schedule 7 sets forth all Real Property owned by any of the Grantors as of
the Closing Date.

(c) As of the Closing Date: (i) Schedule 2 provides a complete and correct list
of all registered Copyrights owned by any Grantor, all applications for
registration of Copyrights owned by any Grantor, and all other Copyrights owned
by any Grantor and material to the conduct of the business of any Grantor;
(ii) Schedule 3 provides a complete and correct list of all Intellectual
Property Licenses entered into by any Grantor pursuant to which (A) any Grantor
has provided any license or other rights in Intellectual Property owned or
controlled by such Grantor to any other Person other than non-exclusive software
licenses granted in the ordinary course of business or (B) any Person has
granted to any Grantor any license or other rights in Intellectual Property
owned or controlled by such Person that constitutes a part of the Required
Library or that is incorporated into any software programs that are part of the
Required Library; (iii) Schedule 4 provides a complete and correct list of all
Patents owned by any Grantor and all applications for Patents owned by any
Grantor; and (iv) Schedule 5(a) provides a complete and correct list of all
registered Trademarks owned by any Grantor, all applications for registration of
Trademarks owned by any Grantor, and all other Trademarks owned by any Grantor
and material to the conduct of the business of any Grantor, except to the extent
that such registered Trademarks, applications for registration of Trademarks and
other Trademarks are listed on Schedule 5(b).

 

8



--------------------------------------------------------------------------------

(d) (i) (A) each Grantor owns exclusively (other than the Trademarks listed on
Schedule 5(b)) or holds licenses in all Intellectual Property that (1) is
necessary to the conduct of its business, or (2) constitutes a part of the
Required Library, (B) all employees and contractors of each Grantor who were
involved in the creation or development of (1) any Intellectual Property for
such Grantor that is necessary to the conduct of the business of such Grantor
have signed agreements containing assignment of Intellectual Property rights to
such Grantor and obligations of confidentiality and (2) any Intellectual
Property for such Grantor that is a part of the Required Library have signed
agreements containing assignment of Intellectual Property rights to such Grantor
and obligations of confidentiality, and (C) no past or present employee or
contractor of Grantor owns any interest or other right in or to any Intellectual
Property Rights that are material to the conduct of any such Grantor’s business;

(ii) to each Grantor’s knowledge, no Person has infringed or misappropriated or
is currently infringing or misappropriating any Intellectual Property rights
owned by such Grantor, in each case, that either individually or in the
aggregate could reasonably be expected to result in a Material Adverse Change;

(iii) (A) to each Grantor’s knowledge, (1) such Grantor has never infringed or
misappropriated and is not currently infringing or misappropriating any
Intellectual Property rights of any Person, and (2) no product manufactured,
used, distributed, licensed, or sold by or service provided by such Grantor has
ever infringed or misappropriated or is currently infringing or misappropriating
any Intellectual Property rights of any Person, in each case, except where such
infringement or misappropriation either individually or in the aggregate could
not reasonably be expected to result in a Material Adverse Change, and (B) there
are no pending, or to any Grantor’s knowledge, threatened infringement or
misappropriation claims or proceedings pending against any Grantor, and no
Grantor has received any notice or other communication of any actual or alleged
infringement or misappropriation by any Grantor of any Intellectual Property
rights of any Person, in each case, except where such infringement or
misappropriation either individually or in the aggregate could not reasonably be
expected to result in a Material Adverse Change;

(iv) to each Grantor’s knowledge, (A) all registered Copyrights, registered
Trademarks (other than the registered Trademarks listed on Schedule 5(b)), and
issued Patents that are owned by such Grantor and necessary to the conduct of
its business are valid, subsisting and enforceable and in compliance with all
legal requirements, filings, and payments and other actions that are required to
maintain such Intellectual Property in full force and effect, and (B) all
registered Copyrights of such Grantor that are a part of the Required Library
are valid, subsisting and enforceable and in compliance with all legal
requirements, filings, and payments and other actions that are required to
maintain such Intellectual Property in full force and effect; and

(v) each Grantor has taken reasonable steps to maintain the confidentiality of
and otherwise protect and enforce its rights in all trade secrets owned by such
Grantor that are necessary to the conduct of the business of such Grantor, and
in particular, no portion of the source code for the Required Library has been
disclosed or licensed to any Person, other than to customers of the Loan Parties
in the ordinary course of business consistent with past practice or to escrow
agents pursuant to such Grantor’s standard form of escrow agreement; and

(vi) none of the Required Library that is licensed or distributed by any Grantor
is subject to any “copyleft” or other obligation or condition (including any
obligation or condition under any “open source” license such as the GNU Public
License, Lesser GNU Public License, or Mozilla Public License) that would
require, or condition the use or distribution of such software, on the
disclosure, licensing or distribution of any source code for any portion of the
Required Library that is licensed or distributed by any Grantor;

 

9



--------------------------------------------------------------------------------

(e) This Agreement creates a valid security interest in the Collateral of each
Grantor, to the extent a security interest therein can be created under the
Code, securing the payment and performance of the Secured Obligations. Except to
the extent a security interest in the Collateral cannot be perfected by the
filing of a financing statement under the Code, all filings and other actions
necessary to perfect such security interest have been duly taken or will have
been taken upon the filing of financing statements listing each applicable
Grantor, as a debtor, and Agent, as secured party, in the jurisdictions listed
next to such Grantor’s name on Schedule 8. Upon the making of such filings,
Agent shall have a first priority perfected security interest in the Collateral
of each Grantor to the extent such security interest can be perfected by the
filing of a financing statement. Upon filing of the Copyright Security Agreement
with the United States Copyright Office, filing of the Patent Security Agreement
and the Trademark Security Agreement with the PTO, and the filing of appropriate
financing statements in the jurisdictions listed on Schedule 8, all action
necessary to protect and perfect the Security Interest in and to on each
Grantor’s Patents, Trademarks, or Copyrights has been taken and such perfected
Security Interest is enforceable as such as against any and all creditors of and
purchasers from any Grantor. Subject to Section 6(g)(ii), all action by any
Grantor necessary to protect and perfect such security interest on each item of
Collateral has been duly taken.

(f) (i) Except for the Security Interest created hereby, each Grantor is and
will at all times be the sole holder of record and the legal and beneficial
owner, free and clear of all Liens other than Permitted Liens, of the Pledged
Interests indicated on Schedule 6 as being owned by such Grantor and, when
acquired by such Grantor, any Pledged Interests acquired after the Closing Date;
(ii) all of the Pledged Interests are duly authorized, validly issued, fully
paid and nonassessable (except to the extent that such concepts are inapplicable
to limited liability company interests or partnership interests) and the Pledged
Interests constitute or will constitute the percentage of the issued and
outstanding Stock of the Pledged Companies of such Grantor identified on
Schedule 6 as supplemented or modified by any Pledged Interests Addendum or any
Joinder to this Agreement; (iii) such Grantor has the right and requisite
authority to pledge, the Investment Related Property pledged by such Grantor to
Agent as provided herein; (iv) all actions necessary to perfect and establish
the first priority of, or otherwise protect, Agent’s Liens in the Investment
Related Property, and the proceeds thereof, have been duly taken, upon (A) the
execution and delivery of this Agreement; (B) the taking of possession by Agent
(or its agent or designee) of any certificates representing the Pledged
Interests to the extent such Pledged Interests are represented by certificates,
together with undated powers (or other documents of transfer acceptable to
Agent) endorsed in blank by the applicable Grantor; (C) the filing of financing
statements in the applicable jurisdiction set forth on Schedule 8 for such
Grantor with respect to the Pledged Interests of such Grantor that are not
represented by certificates, and (D) with respect to any Securities Accounts,
the delivery of Control Agreements with respect thereto; and (v) each Grantor
has delivered to and deposited with Agent all certificates representing the
Pledged Interests owned by such Grantor to the extent such Pledged Interests are
represented by certificates, and undated powers (or other documents of transfer
acceptable to Agent) endorsed in blank with respect to such certificates. To
each Grantor’s knowledge, none of the Pledged Interests owned or held by such
Grantor has been issued or transferred in violation of any securities
registration, securities disclosure, or similar laws of any jurisdiction to
which such issuance or transfer may be subject.

(g) No consent, approval, authorization, or other order or other action by, and
no notice to or filing with, any Governmental Authority or any other Person is
required (i) for the grant of a Security Interest by such Grantor in and to the
Collateral pursuant to this Agreement or for the execution, delivery, or
performance of this Agreement by such Grantor, or (ii) for the exercise by Agent
of the

 

10



--------------------------------------------------------------------------------

voting or other rights provided for in this Agreement with respect to the
Investment Related Property or the remedies in respect of the Collateral
pursuant to this Agreement, except as may be required in connection with such
disposition of Investment Related Property by laws affecting the offering and
sale of securities generally. No Intellectual Property License of any Grantor
that (A) is necessary to the conduct of such Grantor’s business, or (B) relates
to any Copyright that constitutes a part of the Required Library requires any
consent of any other Person in order for such Grantor to grant the security
interest granted hereunder in such Grantor’s right, title or interest in or to
such Intellectual Property License.

(h) [Reserved]

(i) As to all limited liability company or partnership interests, issued under
any Pledged Operating Agreement or Pledged Partnership Agreement, each Grantor
hereby represents and warrants that the Pledged Interests constituting
Collateral (other than any such Pledged Interests constituting Investments
described in clauses (e) and (h) of the definition of “Permitted Investment” in
the Credit Agreement) issued pursuant to such agreement (A) are not dealt in or
traded on securities exchanges or in securities markets, (B) do not constitute
investment company securities, and (C) are not held by such Grantor in a
securities account. In addition, none of the Pledged Operating Agreements, the
Pledged Partnership Agreements, or any other agreements governing any of the
Pledged Interests (other than any such Pledged Interests constituting
Investments described in clauses (e) and (h) of the definition of “Permitted
Investment” in the Credit Agreement) issued under any Pledged Operating
Agreement or Pledged Partnership Agreement, provide that such Pledged Interests
are securities governed by Article 8 of the Uniform Commercial Code as in effect
in any relevant jurisdiction.

6. Covenants. Each Grantor, jointly and severally, covenants and agrees with
Agent that from and after the date of this Agreement and until the date of
termination of this Agreement in accordance with Section 22:

(a) Possession of Collateral. In the event that any Collateral, including
Proceeds, is evidenced by or consists of Negotiable Collateral, Investment
Related Property, or Chattel Paper, having an aggregate value or face amount of
$1,000,000 or more for all such Negotiable Collateral, Investment Related
Property, or Chattel Paper, the Grantors shall promptly (and in any event within
five (5) Business Days after receipt thereof) notify Agent thereof, and if and
to the extent that perfection or priority of Agent’s Security Interest is
dependent on or enhanced by possession, the applicable Grantor, promptly (and in
any event within five (5) Business Days) after reasonable request by Agent,
shall execute such other documents and instruments as shall be reasonably
requested by Agent or, if applicable, endorse and deliver physical possession of
such Negotiable Collateral, Investment Related Property, or Chattel Paper to
Agent, together with such undated powers (or other relevant document of transfer
acceptable to Agent endorsed in blank as shall be reasonably requested by
Agent), and shall do such other acts or things reasonably deemed necessary by
Agent to protect Agent’s Security Interest therein;

 

11



--------------------------------------------------------------------------------

(b) Chattel Paper.

(i) Promptly (and in any event within five (5) Business Days) after reasonable
request by Agent, each Grantor shall take all steps reasonably necessary to
grant Agent control of all electronic Chattel Paper in accordance with the Code
and all “transferable records” as that term is defined in Section 16 of the
Uniform Electronic Transaction Act and Section 201 of the federal Electronic
Signatures in Global and National Commerce Act as in effect in any relevant
jurisdiction, to the extent that the aggregate or face amount of such electronic
Chattel Paper equals or exceeds $1,000,000;

(ii) If any Grantor retains possession of any Chattel Paper or instruments
(which retention of possession shall be subject to the extent permitted hereby
and by the Credit Agreement), promptly (and in any event within five
(5) Business Days) upon the reasonable request of Agent, such Chattel Paper and
instruments shall be marked with the following legend: “This writing and the
obligations evidenced or secured hereby are subject to the Security Interest of
Wells Fargo Capital Finance, LLC, as Agent for the benefit of the Lender Group
and the Bank Product Providers”;

(c) Control Agreements.

(i) To the extent required by the Credit Agreement, each Grantor shall obtain an
authenticated Control Agreement (which may include a Controlled Account
Agreement), from each bank maintaining a Deposit Account for such Grantor;

(ii) To the extent required by the Credit Agreement, each Grantor shall obtain
an authenticated Control Agreement, from each issuer of uncertificated
securities, securities intermediary, or commodities intermediary issuing or
holding any financial assets or commodities to or for any Grantor;

(iii) To the extent required by the Credit Agreement, each Grantor shall obtain
an authenticated Control Agreement with respect to all of such Grantor’s
investment property;

(d) Letter-of-Credit Rights. If the Grantors (or any of them) are or become the
beneficiary of letters of credit having a face amount or value of $1,000,000 or
more in the aggregate, then the applicable Grantor or Grantors shall promptly
(and in any event within five (5) Business Days after becoming a beneficiary),
notify Agent thereof and, promptly (and in any event within five (5) Business
Days) after reasonable request by Agent, enter into a tri-party agreement with
Agent and the issuer or confirming bank with respect to letter-of-credit rights
assigning such letter-of-credit rights to Agent and directing all payments
thereunder to Agent’s Account, all in form and substance reasonably satisfactory
to Agent;

(e) Commercial Tort Claims. If the Grantors (or any of them) obtain Commercial
Tort Claims having a value, or involving an asserted claim, in the amount of
$1,000,000 or more in the aggregate for all Commercial Tort Claims, then the
applicable Grantor or Grantors shall promptly (and in any event within
ten (10) Business Days of obtaining such Commercial Tort Claim), notify Agent
upon incurring or otherwise obtaining such Commercial Tort Claims and, promptly
(and in any event within five (5) Business Days) after request by Agent, amend
Schedule 1 to describe such Commercial Tort Claims in a manner that reasonably
identifies such Commercial Tort Claims and which is otherwise reasonably
satisfactory to Agent, and hereby authorizes the filing of additional financing
statements or amendments to existing financing statements describing such
Commercial Tort Claims, and agrees to do such other acts or things reasonably
deemed necessary by Agent to give Agent a first priority, perfected security
interest in any such Commercial Tort Claim;

 

12



--------------------------------------------------------------------------------

(f) Government Contracts. Other than Accounts and Chattel Paper the aggregate
value of which does not at any one time exceed $1,000,000, if any Account or
Chattel Paper arises out of a contract or contracts with the United States of
America or any department, agency, or instrumentality thereof, Grantors shall
promptly (and in any event within ten (10) Business Days of the creation
thereof) notify Agent thereof and, promptly (and in any event within five
(5) Business Days) after reasonable request by Agent, execute any instruments or
take any steps reasonably required by Agent in order that all moneys due or to
become due under such contract or contracts shall be assigned to Agent, for the
benefit of the Lender Group and the Bank Product Providers, and shall provide
written notice thereof under the Assignment of Claims Act or other applicable
law;

(g) Intellectual Property.

(i) Upon the request of Agent, in order to facilitate filings with the United
States Patent and Trademark Office and the United States Copyright Office, each
Grantor shall execute and deliver to Agent one or more Copyright Security
Agreements, Trademark Security Agreements, or Patent Security Agreements to
further evidence Agent’s Lien on such Grantor’s Patents, Trademarks, or
Copyrights, and the General Intangibles of such Grantor relating thereto or
represented thereby;

(ii) Within five (5) Business Days after the date hereof, the Grantors shall
(A)(1) determine which registered Trademarks, applications for registration of
Trademarks and other Trademarks listed on Schedule 5(b) are not owned by any
Grantor and/or are not material to the conduct of the business of Grantor and
(2) update Schedule 5(a) to remove such registered Trademarks, applications for
registration of Trademarks and other Trademarks; (B) update Schedule 5(a) to
include any registered Trademarks, applications for registration of Trademarks
and other Trademarks that are owned by any Grantor and material to the conduct
of the business of any Grantor that were not listed on Schedule 5(a) as of the
Closing Date; and (C) deliver such updated Schedule 5(a) to Agent. The date on
which such updated Schedule 5(a) is delivered to Agent shall herein be referred
to as the “Trademark Schedule Date”. As of the Trademark Schedule Date, the
representations and warranties in Sections 5(c) and (d) shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to such representations and warranties that are already
qualified or modified by materiality in the text thereof), as though made on and
as of the Trademark Schedule Date. The Grantors hereby authorize Agent to affix
such updated Schedule 5(a) as a schedule to the Loan Documents to identify such
Trademark registrations and applications therefor (with the exception of
Trademark applications filed on an intent-to-use basis for which no statement of
use or amendment to allege use has been filed) as being subject to the security
interests created hereunder and thereunder.

(iii) Each Grantor shall have the duty, with respect to Intellectual Property
that is (1) in such Grantor’s reasonable business judgment, necessary in the
conduct of such Grantor’s business or (2) a part of the Required Library, to
protect and diligently enforce and defend at such Grantor’s expense its
Intellectual Property, including (A) to diligently enforce and defend, including
promptly suing for infringement, misappropriation, or dilution and to recover
any and all damages for such infringement, misappropriation, or dilution, and
filing for opposition, interference, and cancellation against conflicting
Intellectual Property rights of any Person, (B) to prosecute diligently any
trademark application or service mark application that is part of the Trademarks
filed by such Grantor and pending as of the date hereof or hereafter until the
termination of this Agreement, (C) to prosecute diligently any patent
application that is part of the Patents filed by such Grantor and pending as of
the date hereof or hereafter until the termination of this Agreement, (D) to
take all reasonable and necessary action to preserve and maintain all of such
Grantor’s Trademarks, Patents, Copyrights, Intellectual Property Licenses, and
its rights therein, including paying all maintenance fees and filing of
applications for renewal, affidavits of use, and affidavits of
noncontestability, and (E) to require all employees,

 

13



--------------------------------------------------------------------------------

consultants, and contractors of each Grantor who were involved in the creation
or development of such Intellectual Property to sign agreements containing
assignment of Intellectual Property rights and obligations of confidentiality.
Each Grantor further agrees not to abandon any Intellectual Property or
Intellectual Property License that (I) in such Grantor’s reasonable business
judgment, is necessary in the conduct of such Grantor’s business, or (II) is
part of the Required Library without the prior written consent of Agent. Each
Grantor hereby agrees to take the steps described in this Section 6(g)(iii) with
respect to all new or acquired Intellectual Property to which it or any of its
Subsidiaries is now or later becomes entitled that is part of the Required
Library, or is necessary in the conduct of such Grantor’s business;

(iv) Grantors acknowledge and agree that the Lender Group shall have no duties
with respect to any Intellectual Property or Intellectual Property Licenses of
any Grantor, except as otherwise set forth in this Agreement. Without limiting
the generality of this Section 6(g)(iv), Grantors acknowledge and agree that no
member of the Lender Group shall be under any obligation to take any steps
necessary to preserve rights in the Collateral consisting of Intellectual
Property or Intellectual Property Licenses against any other Person, but the
Agent on behalf of the Lender Group may do so at its option, and shall do so at
the instruction of the Required Lenders, from and after the occurrence and
during the continuance of an Event of Default, and all out-of-pocket expenses
incurred in connection therewith (including reasonable fees and expenses of
attorneys and other professionals) shall be for the sole account of Borrower and
shall be chargeable to the Loan Account;

(v) Each Grantor shall promptly file an application with the United States
Copyright Office for any Copyright that has not been registered with the United
States Copyright Office if such Copyright is part of the Required Library or in
such Grantor’s reasonable business judgment is necessary in connection with the
conduct of such Grantor’s business. Any expenses incurred in connection with the
foregoing shall be borne by the Grantors;

(vi) On each date of the delivery of an IP Reporting Certificate in respect of a
fiscal quarter pursuant to Section 5.2 of the Credit Agreement and as a part
thereof, each Grantor shall deliver to Agent a list in form satisfactory to
Agent, certified by an officer of such Grantor, identifying the Copyrights,
whether created or acquired before, on, or after the Closing Date, comprising
the Required Library (including any supporting documentation reasonably
requested by Agent relating to the determination of the composition of the
Required Library). No more than fifteen (15) Business Days following each such
date of delivery, each Grantor shall file applications and take any and all
other actions necessary to register or record a transfer of ownership, as
applicable, to such Grantor on an expedited basis (if expedited processing is
available in accordance with the applicable regulations and procedures of the
United States Copyright Office and any similar office of any other jurisdiction
in which Copyrights are used) each such Copyright comprising the Required
Library which on the applicable date of delivery is not already the subject of a
valid registration or an application therefor with the United States Copyright
Office (or any similar office of any other jurisdiction in which Copyrights are
used) identifying such Grantor as the sole claimant thereof in a manner
sufficient to claim in the public record (or as a co-claimant thereof, if such
is the case) such Grantor’s ownership or co-ownership thereof. The applicable
Grantor shall promptly notify the Agent of the registration of or recordation of
transfer of ownership, as applicable, to such Grantor of such Copyrights and,
upon the Agent’s request, cause to be prepared, executed, and delivered to
Agent, with sufficient time to permit Agent to record no later than ten
(10) days following the date of registration of or recordation of transfer of
ownership, as applicable, to the applicable Grantor of such Copyrights, (1) a
Copyright Security Agreement or supplemental schedules to the Copyright Security
Agreement reflecting the security interest of Agent in such Copyrights, which
supplemental schedules shall be in form and content suitable for recordation
with the United States Copyright Office (or any similar office of any other
jurisdiction in which Copyrights are used) and (2)

 

14



--------------------------------------------------------------------------------

any other documentation as Agent reasonably deems necessary and requests in
order to perfect and continue perfected Agent’s Liens on such Copyrights
following such recordation. Anything to the contrary contained herein
notwithstanding, no Grantor shall be required to take any action under this
Section 6(g)(vi) with respect to any release or new version of software that
constitutes solely a Minor Release;

(vii) On each date on which an IP Reporting Certificate is delivered by Parent
and Borrower pursuant to Section 5.2 of the Credit Agreement, each Grantor shall
provide Agent with a written report of all new Patents, Trademarks or
Intellectual Property Licenses that (A) are registered or the subject of pending
applications for registrations or (B) constitutes a part of the Required Library
or that is incorporated into any software programs that are part of the Required
Library, in each case, which were acquired, registered, or for which
applications for registration were filed by any Grantor during the prior period
and any statement of use or amendment to allege use with respect to
intent-to-use trademark applications. In the case of such registrations or
applications therefor, which were acquired by any Grantor, each such Grantor
shall file the necessary documents with the appropriate Governmental Authority
identifying the applicable Grantor as the owner (or as a co-owner thereof, if
such is the case) of such Intellectual Property. In each of the foregoing cases,
the applicable Grantor hereby authorizes the Agent to affix the Schedules to the
IP Reporting Certificate as supplemental schedules to the applicable Loan
Documents to identify such Patent and Trademark registrations and applications
therefor (with the exception of Trademark applications filed on an intent-to-use
basis for which no statement of use or amendment to allege use has been filed)
and Intellectual Property Licenses as being subject to the security interests
created thereunder;

(viii) Subject to Section 6(g)(ix) below, in no event shall any Grantor, either
itself or through any agent, employee, licensee, or designee, file an
application for the registration of any Copyright with the United States
Copyright Office or any similar office or agency in another country without
giving Agent written notice thereof at least ten (10) days prior to such filing
and complying with Section 6(g)(i). Upon receipt from the United States
Copyright Office of notice of registration of any Copyright, each Grantor shall
promptly (but in no event later than ten (10) days following such receipt)
notify (but without duplication of any notice required by Section 6(g)(viii) or
Section 6(g)(vi)) Agent of such registration by delivering, or causing to be
delivered, to Agent, documentation sufficient for Agent to perfect Agent’s Liens
on such Copyright. If any Grantor acquires from any Person any Copyright
registered with the United States Copyright Office or an application to register
any Copyright with the United States Copyright Office, such Grantor shall
promptly (but in no event later than ten (10) days following such acquisition)
notify Agent of such acquisition and deliver, or cause to be delivered, to
Agent, documentation sufficient for Agent to perfect Agent’s Liens on such
Copyright. In the case of such Copyright registrations or applications therefor
which were acquired by any Grantor, each such Grantor shall promptly (but in no
event later than ten (10) days following such acquisition) file the necessary
documents with the appropriate Governmental Authority identifying the applicable
Grantor as the owner (or as a co-owner thereof, if such is the case) of such
Copyrights;

(ix) So long as no Event of Default has occurred and is continuing, the Grantors
shall not be subject to the requirements of Section 6(g)(viii) with respect to
any applications for registration of Copyrights or registrations of Copyrights,
in each case with respect to Copyrights that would not be included in the
Required Library; provided, however, that each Grantor shall (y) notify Agent of
any such applications for registration of Copyrights or registrations of
Copyrights and (z) deliver, or cause to be delivered, to Agent, documentation
sufficient for Agent to perfect Agent’s Liens on such Copyrights on the next
date on which an IP Reporting Certificate is delivered by Parent and Borrower
pursuant to Section 5.2 of the Credit Agreement.

 

15



--------------------------------------------------------------------------------

(x) Upon the occurrence and during the continuance of an Event of Default, each
Grantor shall deliver to Agent a complete and correct list of all Intellectual
Property Licenses that are material to the business of such Grantor or that are
incorporated into any technology of any of the Grantors.

(xi) Each Grantor shall take reasonable steps to maintain the confidentiality of
the Intellectual Property that is a part of the Required Library or is necessary
in the conduct of such Grantor’s business, including, as applicable
(A) protecting the secrecy and confidentiality of its confidential information
and trade secrets by having and enforcing a policy requiring all current
employees, consultants, licensees, vendors and contractors with access to such
information to execute appropriate confidentiality agreements; (B) taking
actions reasonably necessary to ensure that no trade secret falls into the
public domain; and (C) protecting the secrecy and confidentiality of the source
code of all software programs and applications of which it is the owner or
licensee by having and enforcing a policy requiring any licensees (or
sublicensees) of such source code to enter into license agreements with
commercially reasonable use and non-disclosure restrictions;

(xii) No Grantor shall incorporate into any of the Required Library that is
licensed or distributed by any Grantor any third-party code that is licensed
pursuant to any open source license such as the GNU Public License, Lesser GNU
Public License, or Mozilla Public License, in a manner that would require or
condition the use or distribution of such software on, the disclosing,
licensing, or distribution of any source code for any portion of the Required
Library that is licensed or distributed by any Grantor;

(xiii) No Grantor shall enter into any Intellectual Property License to receive
any license or rights in any Intellectual Property of any other Person unless
such Grantor has used commercially reasonable efforts to permit the assignment
of or grant of a security interest in such Intellectual Property License (and
all rights of Grantor thereunder) to the Agent (and any transferees of Agent);

(xiv) Each Grantor shall deposit with the escrow agent designated under the
Source Code Escrow Agreement the source code for each version or versions of
each item of software programs of such Grantor constituting the Required Library
(other than Minor Releases) and any updates thereto, together with any
certificates or information as required under the Source Code Escrow Agreement
on or before the 20th Business Day following the date of the delivery of an IP
Reporting Certificate in respect of a fiscal quarter pursuant to Section 5.2 of
the Credit Agreement and in accordance with all other terms and conditions of
the Source Code Escrow Agreement. If an escrow agent terminates the Source Code
Escrow Agreement for any reason (“Source Code Escrow Termination”), the Grantors
shall promptly (but in no event later than thirty (30) days following such
Source Code Escrow Termination (or such later time as may be agreed upon in
writing by Agent)) (A) enter into a new Source Code Escrow Agreement with an
escrow agent reasonably satisfactory to Agent and (B) deposit with such escrow
agent all materials that were required to be deposited with the escrow agent
that terminated the applicable Source Code Escrow Agreement, including the
source code for each version or versions of each item of software programs of
each Grantor constituting the Required Library (other than Minor Releases); and

(xv) Each Grantor shall ensure that each of the representations and warranties
contained in Sections 5(d)(i)(C) and 5(d)(v) remain true and correct at all
times.

 

16



--------------------------------------------------------------------------------

(h) Investment Related Property.

(i) If any Grantor shall acquire, obtain, receive or become entitled to receive
any Pledged Interests constituting Collateral after the Closing Date, it shall
promptly (and in any event within five (5) Business Days of acquiring or
obtaining such Collateral) deliver to Agent a duly executed Pledged Interests
Addendum identifying such Pledged Interests;

(ii) Upon the occurrence and during the continuance of an Event of Default,
following the request of Agent, all sums of money and property paid or
distributed in respect of the Investment Related Property that are received by
any Grantor shall be held by the Grantors in trust for the benefit of Agent
segregated from such Grantor’s other property, and such Grantor shall deliver it
forthwith to Agent in the exact form received;

(iii) Each Grantor shall promptly deliver to Agent a copy of each material
notice or other material communication received by it in respect of any Pledged
Interests constituting Collateral;

(iv) No Grantor shall make or consent to any amendment or other modification or
waiver with respect to any Pledged Interests, Pledged Operating Agreement, or
Pledged Partnership Agreement, or enter into any agreement or permit to exist
any restriction with respect to any Pledged Interests constituting Collateral if
the same is prohibited pursuant to the Loan Documents;

(v) Each Grantor agrees that it will cooperate with Agent in obtaining all
necessary approvals and making all necessary filings under federal, state,
local, or foreign law to effect the perfection of the Security Interest on the
Investment Related Property constituting Collateral or to effect any sale or
transfer thereof;

(vi) As to all limited liability company or partnership interests, issued under
any Pledged Operating Agreement or Pledged Partnership Agreement, each Grantor
hereby covenants that the Pledged Interests constituting Collateral (other than
any such Pledged Interests constituting Investments described in clauses (e) and
(h) of the definition of “Permitted Investments” in the Credit Agreement) issued
pursuant to such agreement (A) are not and shall not be dealt in or traded on
securities exchanges or in securities markets, (B) do not and will not
constitute investment company securities, and (C) are not and will not be held
by such Grantor in a securities account. In addition, none of the Pledged
Operating Agreements, the Pledged Partnership Agreements, or any other
agreements governing any of the Pledged Interests constituting Collateral (other
than any such Pledged Interests constituting Investments described in clauses
(e) and (h) of the definition of “Permitted Investments” in the Credit
Agreement) issued under any Pledged Operating Agreement or Pledged Partnership
Agreement, provide or shall provide that such Pledged Interests are securities
governed by Article 8 of the Uniform Commercial Code as in effect in any
relevant jurisdiction.

(i) Real Property; Fixtures. Each Grantor covenants and agrees that upon the
acquisition of any fee interest in Real Property it will promptly (and in any
event within five (5) Business Days of acquisition) notify Agent of the
acquisition of such Real Property and will grant to Agent, for the benefit of
the Lender Group and the Bank Product Providers, a first priority Mortgage on
each fee interest in Real Property now or hereafter owned by such Grantor and
shall deliver such other documentation and opinions, in form and substance
reasonably satisfactory to Agent, in connection with the grant of such Mortgage
as Agent shall request in its Permitted Discretion, including title insurance
policies, financing statements, fixture filings and environmental audits and
such Grantor shall pay all recording costs, intangible taxes and other fees and
costs (including reasonable attorneys fees and expenses) incurred in

 

17



--------------------------------------------------------------------------------

connection therewith. Each Grantor acknowledges and agrees that, to the extent
permitted by applicable law, all of the Collateral shall remain personal
property regardless of the manner of its attachment or affixation to real
property;

(j) Transfers and Other Liens. Grantors shall not (i) sell, assign (by operation
of law or otherwise) or otherwise dispose of, or grant any option with respect
to, any of the Collateral, except as not prohibited by the Credit Agreement, or
(ii) create or permit to exist any Lien upon or with respect to any of the
Collateral of any Grantor, except for Permitted Liens. The inclusion of Proceeds
in the Collateral shall not be deemed to constitute Agent’s consent to any sale
or other disposition of any of the Collateral except as expressly permitted in
this Agreement or the other Loan Documents;

(k) Controlled Accounts.

(i) Each Grantor shall (A) establish and maintain cash management services of a
type and on terms reasonably satisfactory to Agent at one or more of the banks
set forth on Schedule 6(k) (each a “Controlled Account Bank”), and, subject to
Section 6.11 of the Credit Agreement, shall take reasonable steps to ensure that
all of its and its Subsidiaries’ Account Debtors forward payment of the amounts
owed by them directly to such Controlled Account Bank, and (B) deposit or cause
to be deposited promptly, and in any event no later than the first Business Day
after the date of receipt thereof, all of their Collections (including those
sent directly by their Account Debtors to a Grantor) into a bank account of such
Grantor (each, a “Controlled Account”) at one of the Controlled Account Banks.

(ii) Each Grantor shall establish and maintain Controlled Account Agreements
with Agent and the applicable Controlled Account Bank, in form and substance
reasonably acceptable to Agent. Each such Controlled Account Agreement shall
provide, among other things, that (A) the Controlled Account Bank will comply
with any instructions originated by Agent directing the disposition of the funds
in such Controlled Account without further consent by the applicable Grantor,
(B) the Controlled Account Bank waives, subordinates, or agrees not to exercise
any rights of setoff or recoupment or any other claim against the applicable
Controlled Account other than for payment of its service fees and other charges
directly related to the administration of such Controlled Account and for
returned checks or other items of payment, and (C) upon the instruction of Agent
(an “Activation Instruction”), the Controlled Account Bank will forward by daily
sweep all amounts in the applicable Controlled Account to the Agent’s Account.
Agent agrees not to issue an Activation Instruction with respect to the
Controlled Accounts unless an Event of Default has occurred and is continuing at
the time such Activation Instruction is issued.

(iii) So long as no Default or Event of Default has occurred and is continuing,
Borrower may amend Schedule 6(k) to add or replace a Controlled Account Bank or
Controlled Account; provided, however, that (A) such prospective Controlled
Account Bank shall be reasonably satisfactory to Agent, and (B) prior to the
time of the opening of such Controlled Account, the applicable Grantor and such
prospective Controlled Account Bank shall have executed and delivered to Agent a
Controlled Account Agreement; and

(l) Pledged Notes.

(i) Within twenty (20) Business Days of the Closing Date, Imaging Holdings Corp.
shall, and shall cause Linotype GmbH to (A) evidence that certain Intercompany
Note in favor of Imaging Holdings Corp. (as more fully described in Schedule
4.16 to the Credit Agreement) in writing and (B) cause such Intercompany Note to
be a Pledged Note under this Agreement.

 

18



--------------------------------------------------------------------------------

(ii) Grantors (A) without the prior written consent of Agent, will not (1) waive
or release any obligation of any Person that is obligated under any of the
Pledged Notes, (2) take or omit to take any action or knowingly suffer or permit
any action to be omitted or taken, the taking or omission of which would result
in any right of offset against sums payable under the Pledged Notes, or
(3) other than Permitted Dispositions, assign or surrender their rights and
interests under any of the Pledged Notes or terminate, cancel, modify, change,
supplement or amend the Pledged Notes, and (B) shall provide to Agent copies of
all material written notices (including notices of default) given or received
with respect to the Pledged Notes promptly after giving or receiving such
notice, except, in the case of clause (A) where failure to do so would not
reasonably be expected to result in a Material Adverse Change.

7. Relation to Other Security Documents. The provisions of this Agreement shall
be read and construed with the other Loan Documents referred to below in the
manner so indicated.

(a) Credit Agreement. In the event of any conflict between any provision in this
Agreement and a provision in the Credit Agreement, such provision of the Credit
Agreement shall control.

(b) Patent, Trademark, Copyright Security Agreements. The provisions of the
Copyright Security Agreements, Trademark Security Agreements, and Patent
Security Agreements are supplemental to the provisions of this Agreement, and
nothing contained in the Copyright Security Agreements, Trademark Security
Agreements, or the Patent Security Agreements shall limit any of the rights or
remedies of Agent hereunder. In the event of any conflict between any provision
in this Agreement and a provision in a Copyright Security Agreement, Trademark
Security Agreement or Patent Security Agreement, such provision of this
Agreement shall control.

8. Further Assurances.

(a) Each Grantor agrees that from time to time, at its own expense, such Grantor
will promptly execute and deliver all further instruments and documents, and
take all further action, that Agent may reasonably request, in order to perfect
and protect the Security Interest granted hereby, to create, perfect or protect
the Security Interest purported to be granted hereby or to enable Agent to
exercise and enforce its rights and remedies hereunder with respect to any of
the Collateral.

(b) Each Grantor authorizes the filing by Agent of financing or continuation
statements, or amendments thereto, and such Grantor will execute and deliver to
Agent such other instruments or notices, as Agent may reasonably request, in
order to perfect and preserve the Security Interest granted or purported to be
granted hereby.

(c) Each Grantor authorizes Agent at any time and from time to time to file,
transmit, or communicate, as applicable, financing statements and amendments
(i) describing the Collateral as “all personal property of debtor” or “all
assets of debtor” or words of similar effect, (ii) describing the Collateral as
being of equal or lesser scope or with greater detail, or (iii) that contain any
information required by part 5 of Article 9 of the Code for the sufficiency or
filing office acceptance. Each Grantor also hereby ratifies any and all
financing statements or amendments previously filed by Agent in any
jurisdiction.

(d) Each Grantor acknowledges that, prior to the termination of this Agreement,
it is not authorized to file any financing statement or amendment or termination
statement with respect to any financing statement filed in connection with this
Agreement without the prior written consent of Agent, subject to such Grantor’s
rights under Section 9-509(d)(2) of the Code.

 

19



--------------------------------------------------------------------------------

9. Agent’s Right to Perform Contracts, Exercise Rights, etc. Upon the occurrence
and during the continuance of an Event of Default, Agent (or its designee)
(a) may proceed to perform any and all of the obligations of any Grantor
contained in any contract, lease, or other agreement and exercise any and all
rights of any Grantor therein contained as fully as such Grantor itself could,
(b) shall have the right to use any Grantor’s rights under Intellectual Property
Licenses in connection with the enforcement of Agent’s rights hereunder,
including the right to prepare for sale and sell any and all Inventory and
Equipment now or hereafter owned by any Grantor and now or hereafter covered by
such licenses, and (c) shall have the right to request that any Stock that is
pledged hereunder be registered in the name of Agent or any of its nominees.

10. Agent Appointed Attorney-in-Fact. Each Grantor hereby irrevocably appoints
Agent its attorney-in-fact, with full authority in the place and stead of such
Grantor and in the name of such Grantor or otherwise, at such time as an Event
of Default has occurred and is continuing under the Credit Agreement, to take
any action and to execute any instrument which Agent may reasonably deem
necessary or advisable to accomplish the purposes of this Agreement, including:

(a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in connection
with the Accounts or any other Collateral of such Grantor;

(b) to receive and open all mail addressed to such Grantor and to notify postal
authorities to change the address for the delivery of mail to such Grantor to
that of Agent;

(c) to receive, indorse, and collect any drafts or other instruments, documents,
Negotiable Collateral or Chattel Paper;

(d) to file any claims or take any action or institute any proceedings which
Agent may deem necessary or desirable for the collection of any of the
Collateral of such Grantor or otherwise to enforce the rights of Agent with
respect to any of the Collateral;

(e) to repair, alter, or supply goods, if any, necessary to fulfill in whole or
in part the purchase order of any Person obligated to such Grantor in respect of
any Account of such Grantor;

(f) to use any Intellectual Property or Intellectual Property Licenses of such
Grantor, including but not limited to any labels, Patents, Trademarks, trade
names, URLs, domain names, industrial designs, Copyrights, or advertising
matter, in preparing for sale, advertising for sale, or selling Inventory or
other Collateral and to collect any amounts due under Accounts, contracts or
Negotiable Collateral of such Grantor; and

(g) Agent, on behalf of the Lender Group or the Bank Product Providers, shall
have the right, but shall not be obligated, to bring suit in its own name to
enforce the Intellectual Property and Intellectual Property Licenses and, if
Agent shall commence any such suit, the appropriate Grantor shall, at the
request of Agent, do any and all lawful acts and execute any and all proper
documents reasonably required by Agent in aid of such enforcement.

To the extent permitted by law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof. This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.

 

20



--------------------------------------------------------------------------------

11. Agent May Perform. If any Grantor fails to perform any agreement contained
herein, Agent may itself perform, or cause performance of, such agreement, and
the reasonable expenses of Agent incurred in connection therewith shall be
payable, jointly and severally, by Grantors.

12. Agent’s Duties. The powers conferred on Agent hereunder are solely to
protect Agent’s interest in the Collateral, for the benefit of the Lender Group
and the Bank Product Providers, and shall not impose any duty upon Agent to
exercise any such powers. Except for the safe custody of any Collateral in its
actual possession and the accounting for moneys actually received by it
hereunder, Agent shall have no duty as to any Collateral or as to the taking of
any necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral. Agent shall be deemed to have exercised reasonable
care in the custody and preservation of any Collateral in its actual possession
if such Collateral is accorded treatment substantially equal to that which Agent
accords its own property.

13. Collection of Accounts, General Intangibles and Negotiable Collateral. At
any time upon the occurrence and during the continuance of an Event of Default,
Agent or Agent’s designee may (a) notify Account Debtors of any Grantor that the
Accounts, General Intangibles, Chattel Paper or Negotiable Collateral of such
Grantor have been assigned to Agent, for the benefit of the Lender Group and the
Bank Product Providers, or that Agent has a security interest therein, and
(b) collect the Accounts, General Intangibles and Negotiable Collateral of any
Grantor directly, and any collection costs and expenses shall constitute part of
such Grantor’s Secured Obligations under the Loan Documents.

14. Disposition of Pledged Interests by Agent. None of the Pledged Interests
existing as of the date of this Agreement are, and none of the Pledged Interests
hereafter acquired on the date of acquisition thereof will be, registered or
qualified under the various federal or state securities laws of the United
States and disposition thereof after an Event of Default may be restricted to
one or more private (instead of public) sales in view of the lack of such
registration. Each Grantor understands that in connection with such disposition,
Agent may approach only a restricted number of potential purchasers and further
understands that a sale under such circumstances may yield a lower price for the
Pledged Interests than if the Pledged Interests were registered and qualified
pursuant to federal and state securities laws and sold on the open market. Each
Grantor, therefore, agrees that: (a) if Agent shall, pursuant to the terms of
this Agreement, sell or cause the Pledged Interests or any portion thereof to be
sold at a private sale, Agent shall have the right to rely upon the advice and
opinion of any nationally recognized brokerage or investment firm (but shall not
be obligated to seek such advice and the failure to do so shall not be
considered in determining the commercial reasonableness of such action) as to
the best manner in which to offer the Pledged Interest or any portion thereof
for sale and as to the best price reasonably obtainable at the private sale
thereof; and (b) such reliance shall be conclusive evidence that Agent has
handled the disposition in a commercially reasonable manner.

15. Voting and Other Rights in Respect of Pledged Interests.

(a) Upon the occurrence and during the continuation of an Event of Default,
(i) Agent may, at its option, and with two (2) Business Days prior notice to any
Grantor (unless such Event of Default is an Event of Default specified in
Section 8.3 or 8.4 of the Credit Agreement, in which case no such notice is
required), and in addition to all rights and remedies available to Agent under
any other agreement, at law, in equity, or otherwise, exercise all voting
rights, or any other ownership or consensual rights (including any dividend or
distribution rights) in respect of the Pledged Interests owned by such Grantor,
but under no circumstances is Agent obligated by the terms of this Agreement to
exercise such rights, and (ii) if Agent duly exercises its right to vote any of
such Pledged Interests, each Grantor hereby appoints Agent, such Grantor’s true
and lawful attorney-in-fact and IRREVOCABLE PROXY to vote such Pledged Interests
in any manner Agent deems advisable for or against all matters submitted or
which may be submitted to a vote of shareholders, partners or members, as the
case may be. The power-of-attorney and proxy granted hereby is coupled with an
interest and shall be irrevocable.

 

21



--------------------------------------------------------------------------------

(b) For so long as any Grantor shall have the right to vote the Pledged
Interests owned by it, such Grantor covenants and agrees that it will not,
without the prior written consent of Agent, vote or take any consensual action
with respect to such Pledged Interests which would materially adversely affect
the rights of Agent, the other members of the Lender Group, or the Bank Product
Providers, or the value of the Pledged Interests or that would be inconsistent
with or result in any violation of any provision of the Credit Agreement or any
other Loan Document.

16. Remedies. Upon the occurrence and during the continuance of an Event of
Default:

(a) Agent may, and, at the instruction of the Required Lenders, shall exercise
in respect of the Collateral, in addition to other rights and remedies provided
for herein, in the other Loan Documents, or otherwise available to it, all the
rights and remedies of a secured party on default under the Code or any other
applicable law. Without limiting the generality of the foregoing, each Grantor
expressly agrees that, in any such event, Agent without demand of performance or
other demand, advertisement or notice of any kind (except a notice specified
below of time and place of public or private sale) to or upon any Grantor or any
other Person (all and each of which demands, advertisements and notices are
hereby expressly waived to the maximum extent permitted by the Code or any other
applicable law), may take immediate possession of all or any portion of the
Collateral and (i) require Grantors to, and each Grantor hereby agrees that it
will at its own expense and upon request of Agent forthwith, assemble all or
part of the Collateral as directed by Agent and make it available to Agent at
one or more locations where such Grantor regularly maintains Inventory, and
(ii) without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of Agent’s
offices or elsewhere, for cash, on credit, and upon such other terms as Agent
may deem commercially reasonable. Each Grantor agrees that, to the extent notice
of sale shall be required by law, at least ten (10) days notice to the
applicable Grantor of the time and place of any public sale or the time after
which any private sale is to be made shall constitute reasonable notification
and specifically such notice shall constitute a reasonable “authenticated
notification of disposition” within the meaning of Section 9-611 of the Code.
Agent shall not be obligated to make any sale of Collateral regardless of notice
of sale having been given. Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. Each Grantor agrees that the internet shall constitute a “place” for
purposes of Section 9-610(b) of the Code. Each Grantor agrees that any sale of
Collateral to a licensor pursuant to the terms of a license agreement between
such licensor and a Grantor is sufficient to constitute a commercially
reasonable sale (including as to method, terms, manner, and time) within the
meaning of Section 9-610 of the Code.

(b) Agent is hereby granted a license or other right to use, without liability
for royalties or any other charge, each Grantor’s Intellectual Property,
including but not limited to any labels, Patents, Trademarks, trade names, URLs,
domain names, industrial designs, Copyrights, and advertising matter, whether
owned by any Grantor or with respect to which any Grantor has rights under
license, sublicense, or other agreements (including any Intellectual Property
License), as it pertains to the Collateral, in preparing for sale, advertising
for sale and selling any Collateral, and each Grantor’s rights under all
licenses and all franchise agreements shall inure to the benefit of Agent
provided, however that Agent may exercise the foregoing only upon the occurrence
and during the continuance of an Event of Default.

 

22



--------------------------------------------------------------------------------

(c) Agent may, in addition to other rights and remedies provided for herein, in
the other Loan Documents, or otherwise available to it under applicable law and
without the requirement of notice to or upon any Grantor or any other Person
(which notice is hereby expressly waived to the maximum extent permitted by the
Code or any other applicable law), (i) with respect to any Grantor’s Deposit
Accounts in which Agent’s Liens are perfected by control under Section 9-104 of
the Code, instruct the bank maintaining such Deposit Account for the applicable
Grantor to pay the balance of such Deposit Account to or for the benefit of
Agent, and (ii) with respect to any Grantor’s Securities Accounts in which
Agent’s Liens are perfected by control under Section 9-106 of the Code, instruct
the securities intermediary maintaining such Securities Account for the
applicable Grantor to (A) transfer any cash in such Securities Account to or for
the benefit of Agent, or (B) liquidate any financial assets in such Securities
Account that are customarily sold on a recognized market and transfer the cash
proceeds thereof to or for the benefit of Agent.

(d) Any cash held by Agent as Collateral and all cash proceeds received by Agent
in respect of any sale of, collection from, or other realization upon all or any
part of the Collateral shall be applied against the Secured Obligations in the
order set forth in the Credit Agreement. In the event the proceeds of Collateral
are insufficient to satisfy all of the Secured Obligations in full, each Grantor
shall remain jointly and severally liable for any such deficiency.

(e) Each Grantor hereby acknowledges that the Secured Obligations arise out of a
commercial transaction, and agrees that if an Event of Default shall occur and
be continuing Agent shall have the right to an immediate writ of possession
without notice of a hearing. Agent shall have the right to the appointment of a
receiver for the properties and assets of each Grantor, and each Grantor hereby
consents to such rights and such appointment and hereby waives any objection
such Grantor may have thereto or the right to have a bond or other security
posted by Agent.

17. Remedies Cumulative. Each right, power, and remedy of Agent, any other
member of the Lender Group, or any Bank Product Provider as provided for in this
Agreement, the other Loan Documents or any Bank Product Agreement now or
hereafter existing at law or in equity or by statute or otherwise shall be
cumulative and concurrent and shall be in addition to every other right, power,
or remedy provided for in this Agreement, the other Loan Documents and the Bank
Product Agreements or now or hereafter existing at law or in equity or by
statute or otherwise, and the exercise or beginning of the exercise by Agent,
any other member of the Lender Group, or any Bank Product Provider, of any one
or more of such rights, powers, or remedies shall not preclude the simultaneous
or later exercise by Agent, such other member of the Lender Group or such Bank
Product Provider of any or all such other rights, powers, or remedies.

18. Marshaling. Agent shall not be required to marshal any present or future
collateral security (including but not limited to the Collateral) for, or other
assurances of payment of, the Secured Obligations or any of them or to resort to
such collateral security or other assurances of payment in any particular order,
and all of its rights and remedies hereunder and in respect of such collateral
security and other assurances of payment shall be cumulative and in addition to
all other rights and remedies, however existing or arising. To the extent that
it lawfully may, each Grantor hereby agrees that it will not invoke any law
relating to the marshaling of collateral which might cause delay in or impede
the enforcement of Agent’s rights and remedies under this Agreement or under any
other instrument creating or evidencing any of the Secured Obligations or under
which any of the Secured Obligations is outstanding or by which any of the
Secured Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, each Grantor hereby irrevocably waives the
benefits of all such laws.

 

23



--------------------------------------------------------------------------------

19. Indemnity and Expenses.

(a) Each Grantor agrees to indemnify defend and hold harmless Agent and the
other members of the Lender Group to the same extent and in the same manner as
the indemnity made by the Borrower pursuant to section 10.3 of the Credit
Agreement. This provision shall survive the termination of this Agreement and
the Credit Agreement and the repayment of the Secured Obligations.

(b) Grantors, jointly and severally, shall, upon demand, pay to Agent (or Agent,
may charge to the Loan Account) all the Lender Group Expenses which Agent may
incur in connection with (i) the administration of this Agreement, (ii) the
custody, preservation, use or operation of, or, upon an Event of Default, the
sale of, collection from, or other realization upon, any of the Collateral in
accordance with this Agreement and the other Loan Documents, (iii) the exercise
or enforcement of any of the rights of Agent hereunder or (iv) the failure by
any Grantor to perform or observe any of the provisions hereof.

20. Merger, Amendments; Etc. THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN
DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES. No waiver
of any provision of this Agreement, and no consent to any departure by any
Grantor herefrom, shall in any event be effective unless the same shall be in
writing and signed by Agent, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given. No
amendment of any provision of this Agreement shall be effective unless the same
shall be in writing and signed by Agent and each Grantor to which such amendment
applies.

21. Addresses for Notices. All notices and other communications provided for
hereunder shall be given in the form and manner and delivered to Agent at its
address specified in the Credit Agreement, and to any of the Grantors at their
respective addresses specified in the Credit Agreement or Guaranty, as
applicable, or, as to any party, at such other address as shall be designated by
such party in a written notice to the other party.

22. Continuing Security Interest: Assignments under Credit Agreement. This
Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until the Obligations have been paid
in full in accordance with the provisions of the Credit Agreement and the
Commitments have expired or have been terminated, (b) be binding upon each
Grantor, and their respective successors and assigns, and (c) inure to the
benefit of, and be enforceable by, Agent, and its successors, transferees and
assigns. Without limiting the generality of the foregoing clause (c), any Lender
may, in accordance with the provisions of the Credit Agreement, assign or
otherwise transfer all or any portion of its rights and obligations under the
Credit Agreement to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to such Lender
herein or otherwise. Upon payment in full of the Secured Obligations in
accordance with the provisions of the Credit Agreement and the expiration or
termination of the Commitments, the Security Interest granted hereby shall
terminate and all rights to the Collateral shall revert to Grantors or any other
Person entitled thereto. At such time, Agent will authorize the filing of
appropriate termination statements to terminate such Security Interests. No
transfer or renewal, extension, assignment, or termination of this Agreement or
of the Credit Agreement, any other Loan Document, or any other instrument or
document executed and delivered by any Grantor to Agent nor any additional
Advances or other loans made by any Lender to Borrower, nor the taking of
further security, nor the retaking or re-delivery of the Collateral to Grantors,
or any of them, by Agent, nor any other act of the Lender Group or the Bank
Product Providers, or any of them, shall release any Grantor from any
obligation, except a release or discharge executed in writing by Agent in
accordance with the provisions of the Credit Agreement. Agent shall not by any
act,

 

24



--------------------------------------------------------------------------------

delay, omission or otherwise, be deemed to have waived any of its rights or
remedies hereunder, unless such waiver is in writing and signed by Agent and
then only to the extent therein set forth. A waiver by Agent of any right or
remedy on any occasion shall not be construed as a bar to the exercise of any
such right or remedy which Agent would otherwise have had on any other occasion.

23. Governing Law.

(a) THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS, LOCATED IN THE COUNTY OF NEW YORK,
STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST
ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE
COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. AGENT AND EACH GRANTOR WAIVE, TO THE
EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 23(b).

(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AGENT AND EACH GRANTOR
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. AGENT AND EACH GRANTOR
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.

24. New Subsidiaries. Pursuant to Section 5.12 of the Credit Agreement, certain
Subsidiaries (whether by acquisition or creation) of any Grantor are required to
enter into this Agreement by executing and delivering in favor of Agent a
Joinder to this Agreement in substantially the form of Annex 1. Upon the
execution and delivery of Annex 1 by any such new Subsidiary, such Subsidiary
shall become a Grantor hereunder with the same force and effect as if originally
named as a Grantor herein. The execution and delivery of any instrument adding
an additional Grantor as a party to this Agreement shall not require the consent
of any other Grantor hereunder. The rights and obligations of each Grantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Grantor hereunder.

25. Agent. Each reference herein to any right granted to, benefit conferred upon
or power exercisable by the “Agent” shall be a reference to Agent, for the
benefit of each member of the Lender Group and each of the Bank Product
Providers.

 

25



--------------------------------------------------------------------------------

26. Miscellaneous.

(a) This Agreement is a Loan Document. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

(b) Any provision of this Agreement which is prohibited or unenforceable shall
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof in that jurisdiction or affecting
the validity or enforceability of such provision in any other jurisdiction. Each
provision of this Agreement shall be severable from every other provision of
this Agreement for the purpose of determining the legal enforceability of any
specific provision.

(c) Headings and numbers have been set forth herein for convenience only. Unless
the contrary is compelled by the context, everything contained in each Section
applies equally to this entire Agreement.

(d) Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed against any member of the Lender Group or any Grantor, whether under
any rule of construction or otherwise. This Agreement has been reviewed by all
parties and shall be construed and interpreted according to the ordinary meaning
of the words used so as to accomplish fairly the purposes and intentions of all
parties hereto.

(e) The pronouns used herein shall include, when appropriate, either gender and
both singular and plural, and the grammatical construction of sentences shall
conform thereto.

(f) Section 1.4 of the Credit Agreement is hereby incorporated by reference.

(g) All of the annexes, schedules and exhibits attached to this Agreement shall
be deemed incorporated herein by reference.

[Signature pages follow]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties hereto have caused this Agreement to
be executed and delivered as of the day and year first above written.

 

GRANTORS:  

MONOTYPE IMAGING HOLDINGS INC.,

a Delaware corporation, as a Grantor

  By:  

/s/ Scott Landers

    Name: Scott Landers     Title: Chief Financial Officer  

MONOTYPE IMAGING INC.,

a Delaware corporation, as a Grantor

  By:  

/s/ Scott Landers

    Name: Scott Landers     Title: Chief Financial Officer  

IMAGING HOLDINGS CORP.,

a Delaware corporation, as a Grantor

  By:  

/s/ Scott Landers

    Name: Scott Landers     Title: Chief Financial Officer  

LINOTYPE CORP.,

a Delaware corporation, as a Grantor

  By:  

/s/ Scott Landers

    Name: Scott Landers     Title: Chief Financial Officer  

INTERNATIONAL TYPEFACE CORPORATION,

a New York corporation, as a Grantor

  By:  

/s/ Scott Landers

    Name: Scott Landers    

Title: Chief Financial Officer

Signature Page To Security Agreement



--------------------------------------------------------------------------------

AGENT:  

WELLS FARGO CAPITAL FINANCE, LLC, a

Delaware limited liability company

  By:  

/s/ David Sanchez

    Name: David Sanchez     Title: Director

Signature Page To Security Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

COMMERCIAL TORT CLAIMS

[include specific case caption or descriptions per Official Code Comment 5 to
Section 9-108 of the Code]



--------------------------------------------------------------------------------

SCHEDULE 2

COPYRIGHTS



--------------------------------------------------------------------------------

SCHEDULE 3

INTELLECTUAL PROPERTY LICENSES



--------------------------------------------------------------------------------

SCHEDULE 4

PATENTS

 



--------------------------------------------------------------------------------

SCHEDULE 5

TRADEMARKS

 



--------------------------------------------------------------------------------

SCHEDULE 6

PLEDGED COMPANIES

 

Name of Grantor

   Name of Pledged
Company    Number of
Shares/Units    Class of
Interests    Percentage
of Class
Owned    Certificate
Nos.



              



              



              



              



              



              



              



              



              



              



              



              



              



              



              



              

 



--------------------------------------------------------------------------------

SCHEDULE 6(k)

CONTROLLED ACCOUNT BANKS

 



--------------------------------------------------------------------------------

SCHEDULE 7

OWNED REAL PROPERTY

 



--------------------------------------------------------------------------------

SCHEDULE 8

LIST OF UNIFORM COMMERCIAL CODE FILING JURISDICTIONS

 

   Grantor      Jurisdictions

 



--------------------------------------------------------------------------------

ANNEX 1 TO SECURITY AGREEMENT

FORM OF JOINDER

Joinder No.      (this “Joinder”), dated as of                     , to the
Security Agreement, dated as of              , 20     (as amended, restated,
supplemented, or otherwise modified from time to time, the “Security
Agreement”), by and among each of the parties listed on the signature pages
thereto and those additional entities that thereafter become parties thereto
(collectively, jointly and severally, “Grantors” and each, individually, a
“Grantor”) and WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability
company (“WFCF”), in its capacity as agent for the Lender Group and the Bank
Product Providers (in such capacity, together with its successors and assigns in
such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement dated as of [July]     , 2011
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Credit Agreement”) by and among Monotype Imaging Holdings Inc., as parent
(“Parent”), Monotype Imaging Inc., as borrower (“Borrower”), the lenders party
thereto as “Lenders” (such Lenders, together with their respective successors
and assigns in such capacity, each, individually, a “Lender” and, collectively,
the “Lenders”), and Agent, the Lender Group has agreed to make certain financial
accommodations available to Borrower from time to time pursuant to the terms and
conditions thereof; and

WHEREAS, initially capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Security Agreement
or, if not defined therein, in the Credit Agreement; and

WHEREAS, Grantors have entered into the Security Agreement in order to induce
the Lender Group to make certain financial accommodations to Borrower; and

WHEREAS, pursuant to Section 5.12 of the Credit Agreement and Section 24 of the
Security Agreement, certain Subsidiaries of the Loan Parties, must execute and
deliver certain Loan Documents, including the Security Agreement, and the
joinder to the Security Agreement by the undersigned new Grantor or Grantors
(collectively, the “New Grantors”) may be accomplished by the execution of this
Joinder in favor of Agent, for the benefit of the Lender Group and the Bank
Product Providers; and

WHEREAS, each New Grantor (a) is a Subsidiary of a Loan Party and, as such, will
benefit by virtue of the financial accommodations extended to Borrower by the
Lender Group or the Bank Product Providers and (b) by becoming a Loan Party will
benefit from certain rights granted to the Loan Parties pursuant to the terms of
the Loan Documents and the Bank Product Agreements;

NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each New Grantor hereby agrees as follows:

1. In accordance with Section 24 of the Security Agreement, each New Grantor, by
its signature below, becomes a “Grantor” under the Security Agreement with the
same force and effect as if originally named therein as a “Grantor” and each New
Grantor hereby (a) agrees to all of the terms and provisions of the Security
Agreement applicable to it as a “Grantor” thereunder and (b) represents and
warrants that the representations and warranties made by it as a “Grantor”
thereunder are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that are already qualified or modified by materiality in the text
thereof) on and as of the date hereof. In furtherance of the foregoing, each New
Grantor does hereby unconditionally grant, assign, and pledge to Agent, for the
benefit of the Lender Group and the Bank



--------------------------------------------------------------------------------

Product Providers, to secure the Secured Obligations, a continuing security
interest in and to all of such New Grantor’s right, title and interest in and to
the Collateral. Schedule 1, “Commercial Tort Claims”, Schedule 2, “Copyrights”,
Schedule 3, “Intellectual Property Licenses”, Schedule 4, “Patents”, Schedule 5,
“Trademarks”, Schedule 6, “Pledged Companies”, Schedule 6(k), “Controlled
Account Banks”, Schedule 7, “Owned Real Property”, Schedule 8, “List of Uniform
Commercial Code Filing Jurisdictions”, and attached hereto supplement Schedule
1, Schedule 2, Schedule 3, Schedule 4, Schedule 5, Schedule 6, Schedule 6(k),
Schedule 7, and Schedule 8, respectively, to the Security Agreement and shall be
deemed a part thereof for all purposes of the Security Agreement. Each reference
to a “Grantor” in the Security Agreement shall be deemed to include each New
Grantor. The Security Agreement is incorporated herein by reference. Each New
Grantor authorizes Agent at any time and from time to time to file, transmit, or
communicate, as applicable, financing statements and amendments thereto
(i) describing the Collateral as “all personal property of debtor” or “all
assets of debtor” or words of similar effect, (ii) describing the Collateral as
being of equal or lesser scope or with greater detail, or (iii) that contain any
information required by part 5 of Article 9 of the Code for the sufficiency or
filing office acceptance. Each New Grantor also hereby ratifies any and all
financing statements or amendments previously filed by Agent in any jurisdiction
in connection with the Loan Documents.

2. Each New Grantor represents and warrants to Agent, the Lender Group and the
Bank Product Providers that this Joinder has been duly executed and delivered by
such New Grantor and constitutes its legal, valid, and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
thereof may be limited by bankruptcy, insolvency, reorganization, fraudulent
transfer, moratorium, or other similar laws affecting creditors’ rights
generally and general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity).

3. This Joinder is a Loan Document. This Joinder may be executed in any number
of counterparts and by different parties on separate counterparts, each of
which, when executed and delivered, shall be deemed to be an original, and all
of which, when taken together, shall constitute but one and the same Joinder.
Delivery of an executed counterpart of this Joinder by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Joinder. Any party delivering an
executed counterpart of this Joinder by telefacsimile or other electronic method
of transmission also shall deliver an original executed counterpart of this
Joinder but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Joinder.

4. The Security Agreement, as supplemented hereby, shall remain in full force
and effect.

5. THE VALIDITY OF THIS JOINDER, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

6. THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS JOINDER SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK,
STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST
ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE
COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. AGENT AND EACH NEW GRANTOR WAIVE, TO
THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 6.



--------------------------------------------------------------------------------

7. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AGENT AND EACH NEW GRANTOR
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS JOINDER OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. AGENT AND EACH NEW GRANTOR
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS JOINDER MAY BE FILED AS A WRITTEN CONSENT TO
A TRIAL BY THE COURT.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Joinder to the Security
Agreement to be executed and delivered as of the day and year first above
written.

 

NEW GRANTORS:     [NAME OF NEW GRANTOR]     By:  

 

      Name:       Title:     [NAME OF NEW GRANTOR]     By:  

 

      Name:       Title: AGENT:    

WELLS FARGO CAPITAL FINANCE, LLC, a

Delaware limited liability company

    By:  

 

      Name:       Title:

 

[SIGNATURE PAGE TO JOINDER NO.      TO SECURITY AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

COPYRIGHT SECURITY AGREEMENT

This COPYRIGHT SECURITY AGREEMENT (this “Copyright Security Agreement”) is made
this      day of             , 20    , by and among Grantors listed on the
signature pages hereof (collectively, jointly and severally, “Grantors” and each
individually “Grantor”), and WELLS FARGO CAPITAL FINANCE, LLC, a Delaware
limited liability company (“WFCF”), in its capacity as agent for the Lender
Group and the Bank Product Providers (in such capacity, together with its
successors and assigns in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement dated as of [July] [    ],
2011 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”) by and among Monotype Imaging Holdings Inc., as
parent (“Parent”), Monotype Imaging Inc., as borrower (“Borrower”), the lenders
party thereto as “Lenders” (such Lenders, together with their respective
successors and assigns in such capacity, each, individually, a “Lender” and,
collectively, the “Lenders”), and Agent, the Lender Group has agreed to make
certain financial accommodations available to Borrower from time to time
pursuant to the terms and conditions thereof; and

WHEREAS, the members of the Lender Group are willing to make the financial
accommodations to Borrower as provided for in the Credit Agreement, but only
upon the condition, among others, that Grantors shall have executed and
delivered to Agent, for the benefit of the Lender Group and the Bank Product
Providers, that certain Security Agreement, dated as of [July]     , 2011
(including all annexes, exhibits or schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the “Security
Agreement”); and

WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Agent, for the benefit of the Lender Group and the Bank Product
Providers, this Copyright Security Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantors hereby agree as follows:

1. DEFINED TERMS. All initially capitalized terms used but not otherwise defined
herein have the meanings given to them in the Security Agreement or, if not
defined therein, in the Credit Agreement.

2. GRANT OF SECURITY INTEREST IN COPYRIGHT COLLATERAL. Each Grantor hereby
unconditionally grants, assigns, and pledges to Agent, for the benefit each
member of the Lender Group and each of the Bank Product Providers, to secure the
Secured Obligations, a continuing security interest (referred to in this
Copyright Security Agreement as the “Security Interest”) in all of such
Grantor’s right, title and interest in and to the following, whether now owned
or hereafter acquired or arising (collectively, the “Copyright Collateral”):

(a) all of such Grantor’s Copyrights and exclusive Copyright Intellectual
Property Licenses to which it is a party and constituting Collateral including
those referred to on Schedule I;

(b) all renewals or extensions of the foregoing; and



--------------------------------------------------------------------------------

(c) all products and proceeds of the foregoing, including any claim by such
Grantor against third parties for past, present or future infringement of any
Copyright or any Copyright exclusively licensed under any Intellectual Property
License, including the right to receive damages, or the right to receive license
fees, royalties, and other compensation under any Copyright Intellectual
Property License.

3. SECURITY FOR SECURED OBLIGATIONS. This Copyright Security Agreement and the
Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Copyright Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to Agent, the Lender Group, the Bank
Product Providers or any of them, whether or not they are unenforceable or not
allowable due to the existence of an Insolvency Proceeding involving any
Grantor.

4. SECURITY AGREEMENT. The Security Interest granted pursuant to this Copyright
Security Agreement is granted in conjunction with the security interests granted
to Agent, for the benefit of the Lender Group and the Bank Product Providers,
pursuant to the Security Agreement. Each Grantor hereby acknowledges and affirms
that the rights and remedies of Agent with respect to the Security Interest in
the Copyright Collateral made and granted hereby are more fully set forth in the
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein. To the extent there is any
inconsistency between this Copyright Security Agreement and the Security
Agreement, the Security Agreement shall control.

5. AUTHORIZATION TO SUPPLEMENT. Grantors hereby authorize Agent unilaterally to
modify this Copyright Security Agreement by amending Schedule I to include any
future United States registered copyrights or applications therefor of each
Grantor. Notwithstanding the foregoing, no failure to so modify this Copyright
Security Agreement or amend Schedule I shall in any way affect, invalidate or
detract from Agent’s continuing security interest in all Collateral, whether or
not listed on Schedule I.

6. COUNTERPARTS. This Copyright Security Agreement may be executed in any number
of counterparts and by different parties on separate counterparts, each of
which, when executed and delivered, shall be deemed to be an original, and all
of which, when taken together, shall constitute but one and the same Copyright
Security Agreement. Delivery of an executed counterpart of this Copyright
Security Agreement by telefacsimile or other electronic method of transmission
shall be equally as effective as delivery of an original executed counterpart of
this Copyright Security Agreement. Any party delivering an executed counterpart
of this Copyright Security Agreement by telefacsimile or other electronic method
of transmission also shall deliver an original executed counterpart of this
Copyright Security Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Copyright Security Agreement.

7. CONSTRUCTION. This Copyright Security Agreement is a Loan Document.
Section 1.4 of the Credit Agreement is hereby incorporated by reference.

8. THE VALIDITY OF THIS COPYRIGHT SECURITY AGREEMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.



--------------------------------------------------------------------------------

9. THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS COPYRIGHT SECURITY AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE
COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. AGENT AND EACH
GRANTOR WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY
HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE
EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 9.

10. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AGENT AND EACH GRANTOR
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. AGENT AND EACH GRANTOR
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS COPYRIGHT SECURITY AGREEMENT MAY BE FILED AS
A WRITTEN CONSENT TO A TRIAL BY THE COURT.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Copyright Security
Agreement to be executed and delivered as of the day and year first above
written.

 

GRANTORS:    

MONOTYPE IMAGING HOLDINGS INC.,

a Delaware corporation, as a Grantor

    By:  

 

      Name:       Title:    

MONOTYPE IMAGING INC.,

a Delaware corporation, as a Grantor

    By:  

 

      Name:       Title:    

IMAGING HOLDINGS CORP.,

a Delaware corporation, as a Grantor

    By:  

 

      Name:       Title:    

LINOTYPE CORP.,

a Delaware corporation, as a Grantor

    By:  

 

      Name:       Title:    

INTERNATIONAL TYPEFACE CORPORATION,

a New York corporation, as a Grantor

    By:  

 

      Name:       Title:

 

[SIGNATURE PAGE TO WFF-MONOTYPE COPYRIGHT SECURITY AGREEMENT]



--------------------------------------------------------------------------------

    ACCEPTED AND ACKNOWLEDGED BY: AGENT:    

WELLS FARGO CAPITAL FINANCE,

LLC, a Delaware limited liability company

    By:  

 

      Name:       Title:

 

[SIGNATURE PAGE TO WFF-MONOTYPE COPYRIGHT SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE I

TO

COPYRIGHT SECURITY AGREEMENT

COPYRIGHT REGISTRATIONS

 

Grantor

  

Country

  

Copyright

  

Registration No.

  

Registration Date



           



           



           



           



           



           



           



           

Copyright Licenses

 



--------------------------------------------------------------------------------

EXHIBIT B

PATENT SECURITY AGREEMENT

This PATENT SECURITY AGREEMENT (this “Patent Security Agreement”) is made this
     day of             , 20    , by and among the Grantors listed on the
signature pages hereof (collectively, jointly and severally, “Grantors” and each
individually “Grantor”), and WELLS FARGO CAPITAL FINANCE, LLC, a Delaware
limited liability company (“WFCF”), in its capacity as agent for the Lender
Group and the Bank Product Providers (in such capacity, together with its
successors and assigns in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement dated as of [July] [    ],
2011 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”) by and among Monotype Imaging Holdings Inc., as
parent (“Parent”), Monotype Imaging Inc., as borrower (“Borrower”), the lenders
party thereto as “Lenders” (such Lenders, together with their respective
successors and assigns in such capacity, each, individually, a “Lender” and,
collectively, the “Lenders”), and Agent, the Lender Group has agreed to make
certain financial accommodations available to Borrower from time to time
pursuant to the terms and conditions thereof; and

WHEREAS, the members of Lender Group are willing to make the financial
accommodations to Borrower as provided for in the Credit Agreement, but only
upon the condition, among others, that the Grantors shall have executed and
delivered to Agent, for the benefit of the Lender Group and the Bank Product
Providers, that certain Security Agreement, dated as of [July]     , 2011
(including all annexes, exhibits or schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the “Security
Agreement”); and

WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Agent, for the benefit of the Lender Group and the Bank Product
Providers, this Patent Security Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:

1. DEFINED TERMS. All initially capitalized terms used but not otherwise defined
herein have the meanings given to them in the Security Agreement or, if not
defined therein, in the Credit Agreement.

2. GRANT OF SECURITY INTEREST IN PATENT COLLATERAL. Each Grantor hereby
unconditionally grants, assigns, and pledges to Agent, for the benefit each
member of the Lender Group and each of the Bank Product Providers, to secure the
Secured Obligations, a continuing security interest (referred to in this Patent
Security Agreement as the “Security Interest”) in all of such Grantor’s right,
title and interest in and to the following, whether now owned or hereafter
acquired or arising (collectively, the “Patent Collateral”):

(a) all of its Patents and exclusive Patent Intellectual Property Licenses to
which it is a party and constituting Collateral including those referred to on
Schedule I;



--------------------------------------------------------------------------------

(b) all divisionals, continuations, continuations-in-part, reissues,
reexaminations, or extensions of the foregoing; and

(c) all products and proceeds of the foregoing, including any claim by such
Grantor against third parties for past, present or future infringement of any
Patent or any Patent exclusively licensed under any Intellectual Property
License, including the right to receive damages, or right to receive license
fees, royalties, and other compensation under any Patent Intellectual Property
License.

3. SECURITY FOR SECURED OBLIGATIONS. This Patent Security Agreement and the
Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Patent Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to Agent, the Lender Group, the Bank
Product Providers or any of them, whether or not they are unenforceable or not
allowable due to the existence of an Insolvency Proceeding involving any
Grantor.

4. SECURITY AGREEMENT. The Security Interest granted pursuant to this Patent
Security Agreement is granted in conjunction with the security interests granted
to Agent, for the benefit of the Lender Group and the Bank Product Providers,
pursuant to the Security Agreement. Each Grantor hereby acknowledges and affirms
that the rights and remedies of Agent with respect to the Security Interest in
the Patent Collateral made and granted hereby are more fully set forth in the
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein. To the extent there is any
inconsistency between this Patent Security Agreement and the Security Agreement,
the Security Agreement shall control.

5. AUTHORIZATION TO SUPPLEMENT. Grantors hereby authorize Agent unilaterally to
modify this Patent Security Agreement by amending Schedule I to include any such
new patent rights of each Grantor. Notwithstanding the foregoing, no failure to
so modify this Patent Security Agreement or amend Schedule I shall in any way
affect, invalidate or detract from Agent’s continuing security interest in all
Collateral, whether or not listed on Schedule I.

6. COUNTERPARTS. This Patent Security Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Patent
Security Agreement. Delivery of an executed counterpart of this Patent Security
Agreement by telefacsimile or other electronic method of transmission shall be
equally as effective as delivery of an original executed counterpart of this
Patent Security Agreement. Any party delivering an executed counterpart of this
Patent Security Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this Patent
Security Agreement but the failure to deliver an original executed counterpart
shall not affect the validity, enforceability, and binding effect of this Patent
Security Agreement.

7. CONSTRUCTION. This Patent Security Agreement is a Loan Document. Section 1.4
of the Credit Agreement is hereby incorporated by reference.

8. THE VALIDITY OF THIS PATENT SECURITY AGREEMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.



--------------------------------------------------------------------------------

9. THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS PATENT SECURITY AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE
COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. AGENT AND EACH
GRANTOR WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY
HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE
EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 9.

10. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AGENT AND EACH GRANTOR
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. AGENT AND EACH GRANTOR
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS PATENT SECURITY AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Patent Security
Agreement to be executed and delivered as of the day and year first above
written.

 

GRANTORS:    

MONOTYPE IMAGING HOLDINGS INC.,

a Delaware corporation, as a Grantor

    By:  

 

      Name:       Title:    

MONOTYPE IMAGING INC.,

a Delaware corporation, as a Grantor

    By:  

 

      Name:       Title:    

IMAGING HOLDINGS CORP.,

a Delaware corporation, as a Grantor

    By:  

 

      Name:       Title:    

LINOTYPE CORP.,

a Delaware corporation, as a Grantor

    By:  

 

      Name:       Title:    

INTERNATIONAL TYPEFACE CORPORATION,

a New York corporation, as a Grantor

    By:  

 

      Name:       Title:

 

[SIGNATURE PAGE TO WFCF-MONOTYPE PATENT SECURITY AGREEMENT]



--------------------------------------------------------------------------------

    ACCEPTED AND ACKNOWLEDGED BY: AGENT:     WELLS FARGO CAPITAL FINANCE, LLC, a
Delaware limited liability company     By:  

 

      Name:       Title:

 



--------------------------------------------------------------------------------

SCHEDULE I

to

PATENT SECURITY AGREEMENT

Patents

 

Grantor

  

Country

  

Patent

  

Application/

Patent No.

  

Filing Date

                                                                                
              

Patent Licenses



--------------------------------------------------------------------------------

EXHIBIT C

PLEDGED INTERESTS ADDENDUM

This Pledged Interests Addendum, dated as of              , 20     (this
“Pledged Interests Addendum”), is delivered pursuant to Section 6 of the
Security Agreement referred to below. The undersigned hereby agrees that this
Pledged Interests Addendum may be attached to that certain Security Agreement,
dated as of [July] [    ], 2011, (as amended, restated, supplemented, or
otherwise modified from time to time, the “Security Agreement”), made by the
undersigned, together with the other Grantors named therein, to WELLS FARGO
CAPITAL FINANCE, LLC, a Delaware limited liability company, as Agent. Initially
capitalized terms used but not defined herein shall have the meaning ascribed to
such terms in the Security Agreement or, if not defined therein, in the Credit
Agreement. The undersigned hereby agrees that the additional interests listed on
Schedule I shall be and become part of the Pledged Interests pledged by the
undersigned to Agent in the Security Agreement and any pledged company set forth
on Schedule I shall be and become a “Pledged Company” under the Security
Agreement, each with the same force and effect as if originally named therein.

This Pledged interests Addendum is a Loan Document. Delivery of an executed
counterpart of this Pledged Interests Addendum by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Pledged Interests Addendum. If the
undersigned delivers an executed counterpart of this Pledged Interests Addendum
by telefacsimile or other electronic method of transmission, the undersigned
shall also deliver an original executed counterpart of this Pledged Interests
Addendum but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Pledged
Interests Addendum.

The undersigned hereby certifies that the representations and warranties set
forth in Section 5 of the Security Agreement of the undersigned are true and
correct as to the Pledged Interests listed herein on and as of the date hereof.

THE VALIDITY OF THIS PLEDGED INTERESTS ADDENDUM, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF [CALIFORNIA][GEORGIA][ILLINOIS][NEW YORK].

THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS PLEDGED INTERESTS ADDENDUM SHALL BE TRIED AND LITIGATED ONLY IN THE STATE,
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE
COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. AGENT AND EACH
GRANTOR WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY
HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE
EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS PARAGRAPH.

 



--------------------------------------------------------------------------------

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AGENT AND EACH GRANTOR HEREBY
WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS PLEDGED INTERESTS ADDENDUM OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. AGENT AND EACH
GRANTOR REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS PLEDGED INTERESTS ADDENDUM
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Pledged Interests Addendum
to be executed and delivered as of the day and year first above written.

 

[                             ] By:  

 

  Name:   Title:

 



--------------------------------------------------------------------------------

SCHEDULE I

TO

PLEDGED INTERESTS ADDENDUM

Pledged Interests

 

Name of Grantor

  

Name of Pledged

Company

  

Number of

Shares/Units

  

Class of

Interests

  

Percentage

of Class

Owned

  

Certificate

Nos.

    

              

    

              

 

2



--------------------------------------------------------------------------------

EXHIBIT D

TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT (this “Trademark Security Agreement”) is made
this      day of             , 20    , by and among Grantors listed on the
signature pages hereof (collectively, jointly and severally, “Grantors” and each
individually “Grantor”), and WELLS FARGO CAPITAL FINANCE, LLC, a Delaware
limited liability company (“WFCF”), in its capacity as agent for the Lender
Group and the Bank Product Providers (in such capacity, together with its
successors and assigns in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement dated as of [July] [    ],
2011 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”) by and among Monotype Imaging Holdings Inc., as
parent (“Parent”), Monotype Imaging Inc., as borrower (“Borrower”), the lenders
party thereto as “Lenders” (such Lenders, together with their respective
successors and assigns in such capacity, each, individually, a “Lender” and,
collectively, the “Lenders”), and Agent, the Lender Group has agreed to make
certain financial accommodations available to Borrower from time to time
pursuant to the terms and conditions thereof; and

WHEREAS, the members of the Lender Group are willing to make the financial
accommodations to Borrower as provided for in the Credit Agreement, but only
upon the condition, among others, that Grantors shall have executed and
delivered to Agent, for the benefit of Lender Group and the Bank Product
Providers, that certain Security Agreement, dated as of [July]     , 2011
(including all annexes, exhibits or schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the “Security
Agreement”); and

WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Agent, for the benefit of Lender Group and the Bank Product
Providers, this Trademark Security Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:

1. DEFINED TERMS. All initially capitalized terms used but not otherwise defined
herein have the meanings given to them in the Security Agreement or, if not
defined therein, in the Credit Agreement.

2. GRANT OF SECURITY INTEREST IN TRADEMARK COLLATERAL. Each Grantor hereby
unconditionally grants, assigns, and pledges to Agent, for the benefit each
member of the Lender Group and each of the Bank Product Providers, to secure the
Secured Obligations, a continuing security interest (referred to in this
Trademark Security Agreement as the “Security Interest”) in all of such
Grantor’s right, title and interest in and to the following, whether now owned
or hereafter acquired or arising (collectively, the “Trademark Collateral”):

(a) all of its Trademarks and exclusive Trademark Intellectual Property Licenses
to which it is a party and constituting Collateral including those referred to
on Schedule I;



--------------------------------------------------------------------------------

(b) all goodwill of the business connected with the use of, and symbolized by,
each Trademark and each Trademark Intellectual Property License; and

(c) all products and proceeds (as that term is defined in the Code) of the
foregoing, including any claim by such Grantor against third parties for past,
present or future (i) infringement or dilution of any Trademark or any
Trademarks exclusively licensed under any Intellectual Property License,
including right to receive any damages, (ii) injury to the goodwill associated
with any Trademark, or (iii) right to receive license fees, royalties, and other
compensation under any Trademark Intellectual Property License.

3. SECURITY FOR SECURED OBLIGATIONS. This Trademark Security Agreement and the
Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Trademark Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to Agent, the Lender Group, the Bank
Product Providers or any of them, whether or not they are unenforceable or not
allowable due to the existence of an Insolvency Proceeding involving any
Grantor.

4. SECURITY AGREEMENT. The Security Interest granted pursuant to this Trademark
Security Agreement is granted in conjunction with the security interests granted
to Agent, for the benefit of the Lender Group and the Bank Product Providers,
pursuant to the Security Agreement. Each Grantor hereby acknowledges and affirms
that the rights and remedies of Agent with respect to the Security Interest in
the Trademark Collateral made and granted hereby are more fully set forth in the
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein. To the extent there is any
inconsistency between this Trademark Security Agreement and the Security
Agreement, the Security Agreement shall control.

5. AUTHORIZATION TO SUPPLEMENT. Grantors hereby authorize Agent unilaterally to
modify this Trademark Security Agreement by amending Schedule I to include any
such new trademark rights of each Grantor. Notwithstanding the foregoing, no
failure to so modify this Trademark Security Agreement or amend Schedule I shall
in any way affect, invalidate or detract from Agent’s continuing security
interest in all Collateral, whether or not listed on Schedule I.

6. COUNTERPARTS. This Trademark Security Agreement may be executed in any number
of counterparts and by different parties on separate counterparts, each of
which, when executed and delivered, shall be deemed to be an original, and all
of which, when taken together, shall constitute but one and the same Trademark
Security Agreement. Delivery of an executed counterpart of this Trademark
Security Agreement by telefacsimile or other electronic method of transmission
shall be equally as effective as delivery of an original executed counterpart of
this Trademark Security Agreement. Any party delivering an executed counterpart
of this Trademark Security Agreement by telefacsimile or other electronic method
of transmission also shall deliver an original executed counterpart of this
Trademark Security Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Trademark Security Agreement.

7. CONSTRUCTION. This Trademark Security Agreement is a Loan Document.
Section 1.4 of the Credit Agreement is hereby incorporated by reference.

8. THE VALIDITY OF THIS TRADEMARK SECURITY AGREEMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 



--------------------------------------------------------------------------------

9. THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS TRADEMARK SECURITY AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE
COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. AGENT AND EACH
GRANTOR WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY
HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE
EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 9.

10. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AGENT AND EACH GRANTOR
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. AGENT AND EACH GRANTOR
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS TRADEMARK SECURITY AGREEMENT MAY BE FILED AS
A WRITTEN CONSENT TO A TRIAL BY THE COURT.

[SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Trademark Security
Agreement to be executed and delivered as of the day and year first above
written.

 

GRANTORS:    

MONOTYPE IMAGING HOLDINGS INC.,

a Delaware corporation, as a Grantor

    By:  

 

      Name:       Title:    

MONOTYPE IMAGING INC.,

a Delaware corporation, as a Grantor

    By:  

 

      Name:       Title:    

IMAGING HOLDINGS CORP.,

a Delaware corporation, as a Grantor

    By:  

 

      Name:       Title:    

LINOTYPE CORP.,

a Delaware corporation, as a Grantor

    By:  

 

      Name:       Title:    

INTERNATIONAL TYPEFACE CORPORATION,

a New York corporation, as a Grantor

    By:  

 

      Name:       Title:

[SIGNATURE PAGE TO WFCF-MONOTYPE TRADEMARK SECURITY AGREEMENT]

 



--------------------------------------------------------------------------------

    ACCEPTED AND ACKNOWLEDGED BY: AGENT:     WELLS FARGO CAPITAL FINANCE, LLC, a
Delaware limited liability company     By:  

 

      Name:       Title:

[SIGNATURE PAGE TO WFCF-MONOTYPE TRADEMARK SECURITY AGREEMENT]

 



--------------------------------------------------------------------------------

SCHEDULE I

to

TRADEMARK SECURITY AGREEMENT

Trademark Registrations/Applications

 

Grantor

  

Country

  

Mark

  

Application/

Registration No.

  

App/Reg Date

    

           

    

           

    

           

    

           

    

           

    

           

    

           

    

           

Trademark Licenses

 